Exhibit 10.4

EXECUTION VERSION

SHAREHOLDERS AGREEMENT,

dated as of May 3, 2016

by and among

Quintiles Transnational Holdings Inc.

and

CERTAIN SHAREHOLDERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I CERTAIN DEFINITIONS

     2   

1.1 Defined Terms.

     2   

ARTICLE II CORPORATE GOVERNANCE; TRANSFER RESTRICTIONS

     8   

2.1 Board of Directors.

     8   

2.2 Removal.

     10   

2.3 Vacancies.

     10   

2.4 Committees of the Board.

     10   

2.5 Termination of Designation Rights.

     10   

2.6 Confidential Information.

     11   

2.7 Indemnification Agreements; Insurance.

     11   

2.8 Certificate; Bylaws.

     12   

2.9 Procedures Regarding Certain Corporate Opportunities.

     12   

2.10 Restrictions on Transfers of Capital Stock

     12   

2.11 Company Nominee.

     14   

ARTICLE III REGISTRATION RIGHTS

     15   

3.1 Requests for Registration.

     15   

3.2 Priority on Demand Registration.

     17   

3.3 Selection of Underwriters and Counsel.

     17   

3.4 Other Registration Rights.

     17   

3.5 Right to Piggyback.

     17   

3.6 Piggyback Expenses.

     18   

3.7 Priority on Primary Registrations.

     18   

3.8 Priority on Secondary Registrations.

     18   

3.9 Shelf Registration.

     19   

3.10 Shelf Registration Notice.

     19   

3.11 Continued Effectiveness.

     20   

3.12 Suspension of Registration.

     20   

3.13 Shelf Takedowns.

     21   

3.14 Holdback.

     22   

3.15 Company Holdback.

     22   

3.16 Registration Procedures.

     23   

3.17 Fees Generally.

     26   

 

(i)



--------------------------------------------------------------------------------

3.18 Demand Underwritten Offerings.

     27   

3.19 Incidental Offerings.

     27   

3.20 Indemnification by the Company.

     28   

3.21 Indemnification by a Selling Shareholder.

     29   

3.22 Indemnification Procedure.

     29   

3.23 Contribution.

     30   

3.24 Periodic Payments.

     31   

3.25 Rule 144.

     31   

3.26 Participation in Underwritten Registrations.

     31   

ARTICLE IV MISCELLANEOUS

     32   

4.1 Representations

     32   

4.2 Effectiveness

     32   

4.3 Governing Law

     32   

4.4 Entire Agreement; Amendments

     32   

4.5 Termination.

     33   

4.6 Certain Actions.

     33   

4.7 DG Shareholder Representative.

     34   

4.8 Inspection.

     34   

4.9 Recapitalization, Exchanges, Etc., Affecting Shares.

     35   

4.10 Waiver.

     35   

4.11 Successors and Assigns.

     35   

4.12 Remedies.

     35   

4.13 Invalid Provisions.

     35   

4.14 Headings.

     35   

4.15 Further Assurances.

     36   

4.16 Gender.

     36   

4.17 Counterparts.

     36   

4.18 Notices.

     36   

4.19 Consent to Jurisdiction and Service of Process.

     39   

4.20 Waiver of Jury Trial.

     39   

4.21 Prior Agreements.

     40   

 

(ii)



--------------------------------------------------------------------------------

This SHAREHOLDERS AGREEMENT is dated as of May 3, 2016, by and among Quintiles
Transnational Holdings Inc., a North Carolina corporation (the “Company” or
“Quintiles”), Bain Capital Integral Investors 2008, L.P., a Cayman Islands
exempted limited partnership, BCIP TCV, LLC, a Delaware limited liability
company, BCIP Associates-G, a Delaware general partnership (and together with
Bain Capital Integral Investors 2008, L.P. and BCIP TCV, LLC, the “Bain
Shareholders”), TPG Quintiles Holdco II, L.P., a Delaware limited partnership
(“TPG-Holdco II”), TPG Quintiles Holdco III, L.P., a Delaware limited
partnership (“TPG-Holdco III”), TPG Partners V, L.P., a Delaware limited
partnership (“TPG Partners V”), TPG FOF V-A, L.P., a Delaware limited
partnership (“TPG FOF V-A”), TPG FOF V-B, L.P., a Delaware limited partnership
(“TPG FOF V-B”), TPG Partners VI, L.P., a Delaware limited partnership (“TPG
Partners”), TPG FOF VI SPV, L.P., a Delaware limited partnership (“TPG FOF VI”),
TPG Biotechnology Partners III, L.P., a Delaware limited partnership (“TPG
Biotechnology”), TPG Iceberg Co-Invest LLC, a Delaware limited liability company
(“TPG Iceberg,” and together with TPG-Holdco II, TPG-Holdco III, TPG Partners V,
TPG FOF V-A, TPG FOF V-B, TPG Partners, TPG FOF VI and TPG Biotechnology, the
“TPG Shareholders”), Dennis B. Gillings, CBE, an individual (“DG”), and each of
the other individuals and entities whose names appear under the heading “DG
Parties” on Annex I attached hereto (individually, a “DG Party” and collectively
with each other and DG, the “DG Shareholders”), CPP Investment Board Private
Holdings Inc., a Canadian corporation (the “CPP Shareholder”), Green Equity
Investors V, L.P., a Delaware limited partnership (“LG Equity”), Green Equity
Investors Side V, L.P., a Delaware limited partnership (“LG Side”) and LGP
Iceberg Coinvest, LLC, a Delaware limited liability company (“LG Iceberg,” and
together with LG Equity and LG Side, the “LG Shareholders”). Capitalized terms
used and not otherwise defined herein have the respective meanings ascribed
thereto in Article I.

RECITALS

WHEREAS, simultaneous with this Agreement, the Company and IMS Health Holdings,
Inc. (“IMS”) have entered into an Agreement and Plan of Merger (the “Merger
Agreement”), pursuant to which IMS will be merged with and into the Company,
with the Company as the surviving corporation (the “Merger”);

WHEREAS, the Company is party to a Shareholders’ Agreement and a Registration
Rights Agreement with certain of its shareholders, each as amended, and those
shareholders are party to a Coordination Agreement (collectively, the “Original
Company Governance Agreements”), and IMS is party to a Shareholders’ Agreement
with certain of its stockholders, as amended, and those stockholders are party
to a Coordination Agreement (collectively, the “Original IMS Governance
Agreements,” together with the Original Company Governance Agreements, the
“Original Governance Agreements”); and

WHEREAS, the Company and the shareholder groups listed above desire to enter
into this Agreement in order to replace the Original Governance Agreements and
set forth their post-Merger agreement with respect to governance, registration
rights and certain other matters, with this Agreement to take effect upon the
Effective Time.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

1.1 Defined Terms.

(a) The following capitalized terms, when used in this Agreement, have the
respective meanings set forth below:

“2017 Annual Meeting” has the meaning ascribed to it in Section 2.11(b).

“2020 Annual Meeting” has the meaning ascribed to it in Section 2.11(b).

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by or is under common control with such Person. For the purposes
of this definition, “control” (including, with its correlative meanings, the
terms “controlled by” and “under common control with”), as used with respect to
any Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of securities, by contract or otherwise. Without
limiting the generality of the foregoing, “Affiliate” shall include (i) with
respect to any TPG Shareholder, entities managed or controlled by TPG Capital
Management, L.P., David Bonderman and/or James Coulter, and (ii) with respect to
any Shareholder who is a natural person, (A) each parent, spouse, sibling or
child (including stepchildren and those adopted) of such individual and (B) each
trustee, solely in his or her capacity as trustee for a trust naming one or more
of the Persons listed in the immediately preceding subclause (A) as the
beneficiary. Notwithstanding the foregoing, the term “Affiliate” with respect to
the CPP Shareholder will mean Canada Pension Plan Investment Board and any
Person controlled by Canada Pension Plan Investment Board, and will not include
any portfolio company, investment fund or pooled investment vehicle in which the
CPP Shareholder or any of its Affiliates may directly or indirectly invest (a
“CPPIB Excluded Entity”).

“Agreement” means this Shareholders Agreement and the exhibits and annexes
hereto, as the same may be amended, modified, supplemented or restated from time
to time in accordance with the terms hereof.

“Associate” means, with respect to any Person, (i) any corporation or
organization of which such Person is an officer or partner or is, directly or
indirectly, the beneficial owner of five (5%) percent or more of any class of
equity securities, (ii) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity and (iii) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person or who is a
director or officer of such Person or any of its parents or Subsidiaries.

“Bain Nominee” has the meaning ascribed to it in Section 2.1(a)(iv).

“Bain Shareholders” has the meaning ascribed to it in the preamble hereof.

“Board” means the Board of Directors of the Company.

“Business Day” means a day other than Saturday, Sunday or any other day on which
banks located in the State of New York are authorized or obligated to close.

 

2



--------------------------------------------------------------------------------

“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) equity of the Company, any Common Stock or any preferred
stock of the Company, but excluding any debt securities convertible into such
equity.

“Charitable Gifting Event” means any transfer by a holder of Registrable
Securities, or any subsequent transfer by such holder’s members, partners,
shareholders or other employees, in connection with a bona fide gift to any
Charitable Organization made on the date of, but prior to, the execution of the
underwriting agreement entered into in connection with any Underwritten Public
Offering.

“Charitable Organization” means a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.

“Commission” means the Securities and Exchange Commission.

“Common Stock” or “Shares” means the Common Stock, par value $0.01 per share, of
the Company, any securities into which such Common Stock shall have been changed
or any securities resulting from any reclassification or recapitalization of
such Common Stock.

“Company” has the meaning ascribed to it in the preamble hereof. For the
avoidance of doubt, the Company shall include the Converted Corporation (as
defined in the Plan of Conversion attached as Exhibit A to the Merger Agreement)
after the Conversion (as defined in the Merger Agreement) and the Surviving
Corporation (as defined in the Merger Agreement) after the Merger, which shall
be renamed Quintiles IMS Holdings, Inc.

“Competitor” has the meaning ascribed to it in Section 2.9(a).

“Conversion” has the meaning ascribed to it in the Merger Agreement.

“CPP Nominee” has the meaning ascribed to it in Section 2.1(a)(vii).

“CPP Shareholder” has the meaning ascribed to it in the preamble hereof.

“Demand Registration” has the meaning ascribed to it in Section 3.1(a).

“Demand Request” has the meaning ascribed to it in Section 3.1(a).

“DG” has the meaning ascribed to it in the preamble hereof.

“DG Ownership Threshold” has the meaning ascribed to it in Section 2.11(a).

“DG Party” has the meaning ascribed to it in the preamble hereof.

“DG Shareholders” has the meaning ascribed to it in the preamble hereof.

“Diluted Basis” means (A) with respect to all outstanding shares of Common
Stock, all shares of Common Stock outstanding at the time of determination and
all shares of Common Stock issuable upon the exercise, conversion or exchange,
as applicable, of all outstanding securities exercisable, convertible or
exchangeable for or into shares of Common Stock and (B) with respect to shares
of Common Stock owned by one or more Shareholders, all shares of Common Stock
owned by such Shareholder or Shareholders and all shares of Common Stock
issuable upon the exercise, conversion or exchange, as applicable, of all
securities owned by such Shareholder or Shareholders exercisable, convertible or
exchangeable into shares of Common Stock.

 

3



--------------------------------------------------------------------------------

“Disinterested Nominee” has the meaning ascribed to it in Section 2.1(a)(viii).

“Effective Time” has the meaning ascribed to it in the Merger Agreement.

“Equity Equivalents” means securities which, by their terms, are or may be
exercisable, convertible or exchangeable for or into Common Stock at the
election of the holder thereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission issued thereunder.

“Exempted Person” has the meaning ascribed to it in Section 2.9(a).

“First Management Nominee” has the meaning ascribed to it in Section 2.1(a)(ii).

“Fully Diluted” means, with respect to the calculation of the number of shares
of Common Stock, (a) all shares of Common Stock outstanding at the time of
determination and (b) all shares of Common Stock issuable upon the exercise,
conversion or exchange of any Equity Equivalents outstanding at the time of
determination.

“IMS” has the meaning ascribed to it in the preamble hereof.

“IMS Nominee” has the meaning ascribed to it in Section 2.1(a).

“Indemnification Agreement” has the meaning ascribed to it in Section 2.7.

“Independent Director” has the meaning ascribed to it in Section 2.1(c).

“LG Equity” has the meaning ascribed to it in the preamble hereof.

“LG Iceberg” has the meaning ascribed to it in the preamble hereof.

“LG Nominee” has the meaning ascribed to it in Section 2.1(a)(vi).

“LG Shareholders” has the meaning ascribed to it in the preamble hereof.

“LG Side” has the meaning ascribed to it in the preamble hereof.

“Losses” has the meaning ascribed to it in Section 3.20(a).

“Merger” has the meaning ascribed to it in the preamble hereof.

“Merger Agreement” has the meaning ascribed to it in the preamble hereof.

“Nominee” and “Nominees” has the meaning ascribed to it in Section 2.1(a).

“NYSE” means the New York Stock Exchange.

“Original Governance Agreements” has the meaning ascribed to it in the preamble
hereto.

“Original Company Governance Agreements” has the meaning ascribed to it in the
preamble hereto.

“Original IMS Shareholders’ Agreement” has the meaning ascribed to it in the
preamble hereto.

“Participation Conditions” has the meaning ascribed to it in Section 3.13(b).

“Permitted Affiliate” means, with respect to any Shareholder, any Person who is
an Affiliate of the Shareholder (such Person, an “Affiliated Person”), provided
that if such Affiliated Person has more than one Person directly or indirectly
controlling such Affiliated Person, then such Affiliated Person shall be deemed
an Affiliate of the Person that primarily controls the investment and management
decisions of such Affiliated Person.

 

4



--------------------------------------------------------------------------------

“Permitted Transferee” has the meaning ascribed to it in Section 2.10(b)(i) and,
as it relates to any of the DG Shareholders or their respective Affiliates,
shall mean any transferee to whom the Shares are transferred in the manner
described in Section 2.10(b)(i).

“Person” means an individual, partnership, corporation, limited liability
company or partnership, trust, unincorporated organization, joint venture,
government (or agency or political subdivision thereof) or any other entity of
any kind.

“Piggyback Holders” has the meaning ascribed to it in Section 3.5.

“Piggyback Registration” has the meaning ascribed to it in Section 3.5.

“Potential Takedown Participant” has the meaning ascribed to it in
Section 3.13(b).

“Pro Rata Portion” means with respect to any holder of Registrable Securities, a
fraction expressed as a percentage, the numerator of which is equal to the
number of Registrable Securities then held by such shareholder and the
denominator of which is equal to the number of Registrable Securities then held
by all holders.

“Public Offering” means the offer and sale of Registrable Securities for cash
pursuant to an effective registration statement under the Securities Act (other
than a registration statement on Form S-4 or Form S-8 or any successor form).

“Quintiles Nominee” has the meaning ascribed to it in Section 2.1(a).

“Registrable Securities” means, at any time, (a) the shares of Common Stock then
issued and outstanding or which are issuable upon the conversion, exercise or
exchange of any Equity Equivalents, and (b) any then outstanding securities
issued or issuable with respect to such shares of Common Stock in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization; provided, however, that Registrable Securities shall not include
any shares of Common Stock or other securities which are held by a Person who is
not a Shareholder. As to any particular Registrable Securities, such securities
will cease to be Registrable Securities:

(i) when a registration statement with respect to the sale of such securities
has become effective under the Securities Act and such securities have been
disposed of in accordance with such registration statement;

(ii) when such securities shall have been sold pursuant to Rule 144 or Rule 145
(or any successor provisions) under the Securities Act or in any other
transaction in which the applicable purchaser does not receive “restricted
securities” (as that term is defined for purposes of Rule 144 under the
Securities Act);

(iii) when such securities may be offered and sold without volume limitation or
other restrictions on transfer under Rule 144 (including without application of
paragraphs (d), (e), (f) and (h) of Rule 144), as reasonably determined by the
holder (it being understood that a written opinion of the Company’s outside
legal counsel to the effect that such securities may be so offered and sold and
that any restrictive legends on the securities may be removed shall be
conclusive evidence this clause (iii) has been satisfied), and the Shareholder
Group that owns such securities holds collectively less than three percent
(3%) of the then-outstanding shares of Common Stock;

(iv) if such securities are not “restricted securities,” when such securities
may be offered

 

5



--------------------------------------------------------------------------------

and sold pursuant to Section 4(a)(1) of the Securities Act, as reasonably
determined by the holder (it being understood that a written opinion of the
Company’s outside legal counsel to the effect that such securities may be so
offered and sold and that any restrictive legends on the securities may be
removed shall be conclusive evidence this clause (iv) has been satisfied), and
the Shareholder Group that owns such securities holds collectively less than
three percent (3%) of the then-outstanding shares of Common Stock; or

(v) when such securities cease to be outstanding.

“Registration Event” means any Demand Registration, Shelf Registration or
Underwritten Public Offering, including any Underwritten Shelf Takedown.

“Registration Expenses” has the meaning ascribed to it in Section 3.17.

“Requesting Shareholders” means, with respect to any Registration Event, the
Shareholder(s) that have requested such Registration Event and the other
Shareholders that have requested inclusion therein in accordance with this
Agreement.

“Requisite Requesting Shareholders” means, as of the date of any determination
thereof, with respect to any Registration Event, Requesting Shareholders of such
Registration Event which then hold a majority (by number of shares) of the
Registrable Securities, on a Fully Diluted basis, then held by all such
Requesting Shareholders.

“Revoking Shelf Shareholders” has the meaning ascribed to it in 3.9(c).

“Revoking Shareholder” has the meaning ascribed to it in Section 3.1(b).

“Second Management Nominee” has the meaning ascribed to it in
Section 2.1(a)(iii).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

“Shareholder” means each of the Bain Shareholders, the TPG Shareholders, the LG
Shareholders, the CPP Shareholder and the DG Shareholders.

“Shareholder Group” means, generally, any particular group of Shareholders
(i.e., the Bain Shareholders, the TPG Shareholders, the LG Shareholders, the CPP
Shareholder and the DG Shareholders).

“Shareholders Agreement” has the meaning ascribed to it in the recitals hereof.

“Shelf Period” has the meaning ascribed to it in Section 3.11.

“Shelf Registration” has the meaning ascribed to it in Section 3.9(a).

“Shelf Registration Holders” has the meaning ascribed to it in Section 3.10.

“Shelf Registration Notice” has the meaning ascribed to it in Section 3.10.

“Shelf Registration Request” has the meaning ascribed to it in Section 3.9(a).

“Shelf Registration Statement” has the meaning ascribed to it in Section 3.9(a).

“Shelf Takedown Notice” has the meaning ascribed to it in Section 3.13(b).

“Shelf Takedown Request” has the meaning ascribed to it in Section 3.13(a).

“Sponsor Director” has the meaning ascribed to it in Section 2.7.

 

6



--------------------------------------------------------------------------------

“SRO” has the meaning ascribed to it in Section 2.1(a)(vii).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a partnership, limited
liability company, association or other business entity, a majority of the
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more Subsidiaries
of that Person or a combination thereof. For purposes hereof, a Person or
Persons shall be deemed to have a majority ownership interest in a partnership,
limited liability company, association or other business entity if such Person
or Persons shall be allocated a majority of partnership, limited liability
company, association or other business entity gains or losses or shall be or
control the managing director or general partner of such partnership, limited
liability company, association or other business entity.

“TPG Biotechnology” has the meaning ascribed to it in the preamble hereof.

“TPG FOF V-A” has the meaning ascribed to it in the preamble hereof.

“TPG FOF V-B” has the meaning ascribed to it in the preamble hereof.

“TPG FOF VI” has the meaning ascribed to it in the preamble hereof.

“TPG-Holdco II” has the meaning ascribed to it in the preamble hereof.

“TPG-Holdco III” has the meaning ascribed to it in the preamble hereof.

“TPG Iceberg” has the meaning ascribed to it in the preamble hereof.

“TPG Nominee” has the meaning ascribed to it in Section 2.1(a)(v).

“TPG Partners” has the meaning ascribed to it in the preamble hereof.

“TPG Partners V” has the meaning ascribed to it in the preamble hereof.

“TPG Shareholders” has the meaning ascribed to it in the preamble hereof.

“Transfer” means any transfer, sale, assignment, donation, option, pledge, lien,
hypothecation or other disposition or encumbrance, whether directly or
indirectly, by operation of law or otherwise, or any agreement to do any of the
foregoing.

“Underwritten Public Offering” means an underwritten Public Offering, including
any bought deal or block sale to a financial institution conducted as an
underwritten Public Offering.

“Underwritten Shelf Takedown” means an Underwritten Public Offering pursuant to
an effective Shelf Registration Statement.

“Voting Stock” means securities of any class of Capital Stock of the Company
entitling the holders thereof (whether at all times or only so long as no senior
class of stock has voting power by reason of any contingency) to vote in the
election of members of the Board.

“WKSI” means a Securities Act registrant that is a well-known seasoned issuer as
defined in Rule 405 under the Securities Act at the most recent eligibility
determination date specified in paragraph (2) of that definition.

 

7



--------------------------------------------------------------------------------

(b) Unless otherwise provided herein, all accounting terms used in this
Agreement shall be interpreted in accordance with generally accepted accounting
principles as in effect from time to time, applied on a consistent basis.

ARTICLE II

CORPORATE GOVERNANCE; TRANSFER RESTRICTIONS

2.1 Board of Directors.

(a) Election of Directors. From and after the Effective Time (but subject to
termination of designation rights provided in Section 2.5), each Shareholder
(other than the DG Shareholders) shall vote or cause to be voted all shares of
Common Stock and any other Voting Stock over which such Shareholder has voting
control, at any regular or special meeting of shareholders called for the
purpose of filling positions on the Board and shall take all actions necessary,
to ensure the election to the Board of the individuals listed below (or such
other individuals nominated in accordance with this Agreement):

(i) [Reserved];

(ii) the Chief Executive Officer of the Company (the “First Management
Nominee”);

(iii) Thomas H. Pike (the “Second Management Nominee”);

(iv) one (1) individual to be designated by the Bain Shareholders (the “Bain
Nominee”);

(v) two (2) individuals to be designated by the TPG Shareholders (each a “TPG
Nominee”);

(vi) one (1) individual to be designated by the LG Shareholders (the “LG
Nominee”);

(vii) one (1) individual to be designated by the CPP Shareholder (the “CPP
Nominee”); and

(viii) four (4) individuals (each a “Disinterested Nominee” and together the
“Disinterested Nominees”) who, in each case, (A) are not Affiliates or
Associates of any Shareholder, (B) are not employed by the Company or any
Subsidiary, Affiliate or Associate of the Company and (C) qualify as
“independent directors” of the Company under applicable law and in accordance
with the rules and regulations of the Commission and the NYSE (or any other
applicable self-regulatory organization (an “SRO”)), provided, that any actions
with respect to the nomination, removal or replacement of each Disinterested
Nominee pursuant to this Agreement shall be made by the Governance and
Nominating Committee (or any similar committee) of the Board.

The First Management Nominee, Second Management Nominee, Bain Nominee, TPG
Nominees, LG Nominee, CPP Nominee and Disinterested Nominees are collectively
referred to as the “Nominees” and individually as a “Nominee”.

 

8



--------------------------------------------------------------------------------

The Board must, at all times, comply with the Company’s Certificate of
Incorporation, Bylaws and other governance documents, all applicable law and all
applicable rules and regulations of the Commission and the NYSE (or any other
SRO) with respect to the qualification of directors on the Board.

Each of the Bain Nominee, the CPP Nominee and a TPG Nominee must qualify as an
“independent director” of the Company under applicable law and in accordance
with the rules and regulations of the Commission and the NYSE (or any other
applicable SRO).

At the Effective Time, the Board initially shall consist of the following:
(A) Dennis B. Gillings, CBE; (B) Quintiles’ Chief Executive Officer (as of
immediately prior to the Effective Time), as the Second Management Nominee;
(C) a director of Quintiles (as of immediately prior to the Effective Time) to
be designated by the Bain Shareholders prior to the Effective Time, as the Bain
Nominee; (D) an independent director of Quintiles to be designated by Quintiles
prior to the Effective Time, as a Disinterested Nominee; (E) an independent
director of Quintiles to be designated by Quintiles prior to the Effective Time,
as a Disinterested Nominee; (F) an independent director of Quintiles to be
designated by Quintiles prior to the Effective Time, as a Disinterested Nominee;
(G) IMS’ Chief Executive Officer (as of immediately prior to the Effective
Time), as the First Management Nominee; (H) a director of IMS (as of immediately
prior to the Effective Time) to be designated by the CPP Shareholders prior to
the Effective Time, as the CPP Nominee; (I) a director of IMS (as of immediately
prior to the Effective Time) to be designated by the LG Shareholders prior to
the Effective Time, as the LG Nominee; (J) a director of IMS or Quintiles (in
each case, as of immediately prior to the Effective Time) to be designated by
the TPG Shareholders prior to the Effective Time, as a TPG Nominee; (K) a
director of IMS or Quintiles (in each case, as of immediately prior to the
Effective Time) to be designated by the TPG Shareholders prior to the Effective
Time, as a TPG Nominee; and (L) an independent director of IMS to be designated
by IMS prior to the Effective Time, as a Disinterested Nominee (the Nominees
listed in clauses (B) through (F) are sometimes referred to herein as the
“Quintiles Nominees” and the Nominees listed in clauses (G) through (L) are
sometimes referred to herein as the “IMS Nominees”). Nothing contained in this
Agreement shall be construed to require that a Nominee be a director, officer,
employee, representative, partner, member, Affiliate or Associate of the Person
who nominates such Nominee to the Board.

(b) [Reserved]

(c) Compensation. No director shall be eligible to receive compensation from the
Company for serving as a director unless such director has been affirmatively
determined by the Board to be an “independent director” under applicable law and
in accordance with the rules and regulations of the Commission and the NYSE (or
any other applicable SRO) (an “Independent Director”).

(d) Nomination. With respect to any Nominee that is designated by a Shareholder
Group pursuant to such Shareholder Group’s right to designate such Nominee, the
Company shall use its reasonable best efforts to cause the Board and the
Governance and Nominating Committee to, if applicable (i) include such Nominee
in the slate of nominees recommended by the Board for the

 

9



--------------------------------------------------------------------------------

applicable class of directors for election by the shareholders of the Company at
a shareholder meeting or (ii) appoint such Nominee to fill a vacancy on the
Board created by the departure of a Nominee designated by such Shareholder
Group. The Company agrees to include such Nominee in the applicable proxy
statement for such shareholder meeting.

2.2 Removal. If the Shareholder Group or, if applicable, the Governance and
Nominating Committee (or any similar committee) of the Board or the Board, that
designated a Nominee requests, by written notice to the other Shareholders
(other than the DG Shareholders), that such Nominee elected as a director be
removed, such director shall be removed in accordance with the Company’s bylaws,
and each Shareholder (other than the DG Shareholders) hereby agrees to vote all
shares of Common Stock and any other Voting Stock over which such Shareholder
has voting control to effect such removal or to consent in writing to effect
such removal upon such request.

2.3 Vacancies. In the event that a vacancy is created on the Board at any time
by the death, disability, retirement, resignation or removal of a director, the
Shareholder who designated such Nominee may designate a new Nominee to fill the
vacancy; provided, however, that:

(A) Until the day after the Company’s 2018 Annual Meeting of Shareholders, in
the event of a vacancy in the seat held by the Second Management Nominee or DG,
the remaining Quintiles Nominees may designate a new Nominee to fill the
vacancy, and thereafter the Board may fill such vacancy;

(B) Until the day after the Company’s 2018 Annual Meeting of Shareholders, in
the event of a vacancy in the seat held by any Quintiles Nominee, other than a
Nominee designated by a Shareholder, the Second Management Nominee or DG, the
remaining Quintiles Nominees may designate a new Nominee to fill the vacancy,
and thereafter the Board may fill such vacancy; and

(C) Until the day after the Company’s 2018 Annual Meeting of Shareholders, in
the event of a vacancy in the seat held by any IMS Nominee, other than a Nominee
designated by a Shareholder, the remaining IMS Nominees may designate a new
Nominee to fill the vacancy, and thereafter the Board may fill such vacancy.

2.4 Committees of the Board. The Board shall designate an Audit Committee, a
Compensation Committee, and a Governance and Nominating Committee.
Notwithstanding anything contained herein to the contrary, the Board may act to
change the title and function of the committees of the Board, provided that at
all times the Company shall maintain any committee of the Board that is required
under applicable law and pursuant to applicable rules and regulations of the
Commission and the NYSE (or any other applicable SRO).

2.5 Termination of Designation Rights.

(a) Upon the earlier of (i) the day after the Company’s 2018 Annual Meeting of
Shareholders or (ii) the date when any of the Bain Shareholders, the LG
Shareholders or the CPP Shareholder, ceases to beneficially own, collectively
amongst the applicable Shareholder Group,

 

10



--------------------------------------------------------------------------------

two and one-half percent (2.5%) or more of the then outstanding shares of Common
Stock, the terms of this Article II (including any obligation to vote for any of
the Nominees) shall automatically terminate with respect to such Shareholder
Group.

(b) [Reserved]

(c) Upon the date when the TPG Shareholders cease to beneficially own,
collectively, five percent (5%) or more of the then outstanding shares of Common
Stock, the terms of this Article II (including any obligation to vote for any of
the Nominees) shall automatically terminate with respect to the TPG
Shareholders; provided, however, that, from and after the earlier of (i) the
seven (7) year anniversary of the Effective Time and (ii) the date that the TPG
Shareholders beneficially own, collectively, five percent (5%) or more, but less
than twelve percent (12%), of the outstanding shares of Common Stock, the number
of Nominees that the TPG Shareholders shall have the right to designate pursuant
to Section 2.1(a)(v) shall be reduced to one (1).

(d) With respect to clauses (a) and (c) of this Section 2.5, such percentage
thresholds shall be calculated using the basic weighted average number of shares
of the Company’s Common Stock outstanding for the most recent fiscal period
disclosed in the Company’s filings with the Commission; provided, that any of
the following shall be excluded from such calculation: (i) shares of Common
Stock issued by the Company in connection with an acquisition by the Company
after the Effective Time approved by the Board and (ii) shares of Common Stock
issued by the Company after the Effective Time (other than any shares of Common
Stock issued in connection with a registration relating to the sale of
securities to participants in a Company employee stock option, stock purchase or
similar employee benefit plan registered on Form S-8).

(e) Once any Shareholder Group no longer has the right to designate a Nominee as
described in this Section 2.5, the Shareholder Group shall direct its designee
to offer to tender his or her resignation from the Board, the Board shall use
its discretion as to whether to accept or reject such offer to tender
resignation and if the Board accepts the offer to tender resignation, the
Shareholder Group shall direct its designee to resign.

2.6 Confidential Information. Each Shareholder (other than the DG Shareholders)
hereby agrees and acknowledges that the Nominees designated by such Shareholder
may share confidential, nonpublic information about the Company with such
Shareholder.

2.7 Indemnification Agreements; Insurance. At or prior to the Effective Time the
Company shall execute and deliver to DG and each director designated for
nomination by the Bain Shareholders, the TPG Shareholders, the LG Shareholders
and the CPP Shareholders (each a “Sponsor Director”) a customary director and
officer indemnification agreement (an “Indemnification Agreement”) to the extent
that an effective Indemnification Agreement does not then exist between such
director and the Company. From and after the Effective Time, simultaneously with
any person becoming a Sponsor Director, the Company shall execute and deliver to
each such Sponsor Director an Indemnification Agreement dated the date such
Sponsor Director becomes a director of the Company. The Company shall use all
commercially reasonable efforts to obtain for itself customary director and
officer indemnity insurance on commercially reasonable terms.

 

11



--------------------------------------------------------------------------------

2.8 Certificate; Bylaws. The Shareholders (other than the DG Shareholders)
hereby agree not to, and agree to cause their respective Nominees not to take
any action to, amend the Certificate of Incorporation or Bylaws of the Company
in any manner inconsistent with this Article II.

2.9 Procedures Regarding Certain Corporate Opportunities.

(a) In the event that a director of the Company who was designated as a Nominee
to the Board by an Exempted Person’s applicable Shareholder Group has actual
knowledge that an investment has been made after the date hereof in a Competitor
by a late stage private equity fund managed by an Exempted Person, such Exempted
Person shall notify the Company thereof as promptly as practicable after the
making of such investment and cooperate reasonably with the Company at its
request to create appropriate protective procedures with respect to the flow of
information; provided, that the foregoing shall not be required if prohibited by
law, regulation, contractual obligation or otherwise. This provision is in
addition to any other duties the designated Nominee may have at law as a result
of the investment, after giving effect to any provisions in the Company’s
Certificate of Incorporation relating to corporate opportunities. Solely for
purposes of this Section 2.9 (i) “Competitor” means (A) any pharmaceutical
services organization that provides either clinical research or contract sales
services to customers in the pharmaceutical, biotechnology or medical device
industries; provided, that a fully integrated pharmaceutical, biotechnology or
medical device company that may occasionally provide these types of services to
third parties, but that does not derive significant revenues from such services,
shall not be deemed a “Competitor” pursuant to this Section 2.9, and (B) any
organization that provides (1) national market research audits relating to
medicines, (2) information or services relating to the management, organization,
compensation, effectiveness or efficiency of sales forces in the pharmaceutical,
biotechnology or medical device industries, (3) real world evidence information
relating to medicines, medical devices or healthcare, or any services or
analytics designed for use with such information and (4) technology or
technology services (including SAAS based services) designed for use with any of
the foregoing information, and (ii) “Exempted Person” shall have the meaning
ascribed to such term in the Company’s Certificate of Incorporation.

(b) [Reserved]

2.10 Restrictions on Transfers of Capital Stock

(a) Until the date that is 90 days following the Effective Time, the
Shareholders shall not, and shall cause their respective Affiliates to not,
Transfer, directly or indirectly, any Capital Stock.

(b) Subject to clause (a) above, each Shareholder (together with its Affiliates)
shall not, and shall cause its respective Affiliates to not, Transfer, directly
or indirectly, in any calendar quarter, more than one percent (1%) of the
outstanding Common Stock of the Company, except for:

 

  i.

a Transfer to (A) any Permitted Affiliate which expressly agrees in writing with
the Company to be bound by this Agreement, and if such Permitted Affiliate shall
thereafter no longer be a Permitted Affiliate of the Shareholder, then such

 

12



--------------------------------------------------------------------------------

  Affiliate shall Transfer such Capital Stock that was the subject of such
Transfer back to the Shareholder or a then Permitted Affiliate of the
Shareholder, and (B) in the case of a Shareholder that is a natural person, any
lineal ancestor, decedent or relative, heir, executor, administrator,
testamentary trustee, legatee or beneficiary of such Shareholder who expressly
agrees in writing with the Company to be bound by this Agreement (each
transferee in (A) and (B), a “Permitted Transferee”). For greater certainty, no
such Transfer to a Permitted Affiliate shall be used to permit such Shareholder
(or any of its Affiliates) to monetize its direct or indirect investment in the
Company in circumvention of this Section 2.10 or to effectuate a syndication of
such investment that would not otherwise (i.e., but for the ability to Transfer
to a Permitted Affiliate) be permissible hereunder;

 

  ii. a bona fide pledge of such Capital Stock to a financial institution to
secure borrowings as permitted by applicable laws, rules and regulations;

 

  iii. a Transfer to underwriters or in connection with a Charitable Gifting
Event, in each case, in connection with an Underwritten Public Offering of such
Capital Stock registered under the Securities Act; or

 

  iv. Transfers to the Company or one of its subsidiaries or another existing
Shareholder.

(c) Subject to clause (a) above, each Shareholder shall not, and shall cause its
respective Affiliates to not, Transfer, directly or indirectly, any Capital
Stock, to any Person such that, to such Shareholder’s knowledge, after such
Transfer, such Person, together with its Affiliates, will beneficially own
voting power of Voting Stock constituting ten percent (10%) or more of the total
voting power of Voting Stock, except for:

 

  i. a bona fide pledge of such Capital Stock to a financial institution to
secure borrowings as permitted by applicable laws, rules and regulations;

 

  ii. a Transfer to underwriters in connection with an Underwritten Public
Offering of such Capital Stock registered under the Securities Act pursuant to
which the sale of such Capital Stock will be in a manner to effect a broad
distribution; or

 

  iii. a Transfer to another existing Shareholder.

(d) Following any Transfer of Capital Stock permitted under this Agreement, the
transferring holder of such Capital Stock shall promptly provide the Company a
notice with respect to the Transfer, specifying the subsection of this
Section 2.10 pursuant to which such Transfer is being consummated. Any Affiliate
or Permitted Transferee of the Shareholder at the time of any Transfer which at
any time thereafter is no longer a Permitted Transferee or an Affiliate of the
Shareholder, as applicable, shall also notify the Company accordingly by giving
the Company such notice.

 

13



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, nothing in this Section 2.10 shall apply to
any CPPIB Excluded Entity or any third-party investment manager managing any
investments of the CPP Shareholder or any of its Affiliates who have
discretionary authority with respect to such investments. For greater certainty,
the CPP Shareholder may not transfer any Capital Stock to any account managed by
such third-party investment manager for the purpose of circumventing the
transfer restrictions set forth in Sections 2.10(a)-(d).

(f) Notwithstanding the foregoing, nothing in this Section 2.10 shall apply to
any DG Shareholder or any of their respective Affiliates.

2.11 Company Nominee.

(a) At the Effective Time, the Company shall use its best efforts to cause DG to
be a director of the Company serving in the role of Lead Director. Following the
Effective Time, the Company shall, so long as DG is otherwise qualified to serve
as a director, (i) use its best efforts to cause DG to be nominated and elected
as a director of the Company and take such other actions as necessary so that DG
may serve as a director of the Company until the day after the Company’s 2021
Annual Meeting of Shareholders and (ii) use its best efforts to cause DG to be
elected as Lead Director of the Board through the Company’s 2018 Annual Meeting
of Shareholders, in each case of the immediately foregoing clause (i) and (ii),
so long as the DG Shareholders, together with all Affiliates of the DG
Shareholders, continue to beneficially own, collectively, two and one-half
percent (2.5%) or more of the then-outstanding shares of Common Stock (such
ownership requirement, the “DG Ownership Threshold”). The DG Ownership Threshold
shall be calculated using the basic weighted average number of shares of the
Company’s Common Stock outstanding for the most recent fiscal period disclosed
in the Company’s filings with the Commission; provided, that any of the
following shall be excluded from such calculation: (i) shares of Common Stock
issued by the Company in connection with an acquisition by the Company after the
Effective Time approved by the Board and (ii) shares of Common Stock issued by
the Company after the Effective Time (other than any shares of Common Stock
issued in connection with a registration relating to the sale of securities to
participants in a Company employee stock option, stock purchase or similar
employee benefit plan registered on Form S-8).

(b) Without limiting the Company’s obligation in the immediately preceding
clause (a), the Company shall use its best efforts to cause the Board and the
Governance and Nominating Committee to include DG in the Company’s slate of
nominees for election to a three-year term as a director of the Company at each
of the 2017 Annual Meeting of Shareholders (the “2017 Annual Meeting”) and the
2020 Annual Meeting of Shareholders (the “2020 Annual Meeting”) and shall
recommend that the Company’s shareholders vote in favor of the election of DG,
include such nominee in the Company’s proxy statement for the 2017 Annual
Meeting and 2020 Annual Meeting and otherwise support such nominee for election
in a manner no less rigorous and favorable than the manner in which the Company
supports other nominees for election to the Board.

(c) While DG is serving on the Board as the Lead Director, the Company shall not
reduce, amend or modify the authority and duties of the Lead Director as set
forth in Section 5.2 the Bylaws of the Company in effect upon consummation of
the Conversion.

 

14



--------------------------------------------------------------------------------

(d) The Company shall not be required to include DG on the slate for the 2017
Annual Meeting or the 2020 Annual Meeting if at any time after the date of this
Agreement, the DG Shareholders, together with all Affiliates of the DG
Shareholders, fail to satisfy the DG Ownership Threshold.

(e) Upon the earlier of (i) the day after the Company’s 2021 Annual Meeting of
Shareholders, (ii) the date the DG Shareholders, together with all Affiliates of
the DG Shareholders, fail to satisfy the DG Ownership Threshold and (iii) the
date the DG Shareholders withdraw from this Agreement pursuant to the last
sentence of Section 4.6 hereof, DG shall offer to tender his resignation from
the Board, the Board shall use its discretion as to whether to accept or reject
such offer to tender resignation and if the Board accepts the offer to tender
resignation, DG shall resign.

(f) Notwithstanding anything in this Agreement to the contrary, none of the
provisions of Article II (other than Section 2.7 and this Section 2.11) shall
confer any rights to or impose any obligations on any of the DG Shareholders or
their respective Affiliates.

ARTICLE III

REGISTRATION RIGHTS

3.1 Requests for Registration.

(a) Subject to the transfer restrictions set forth in Section 2.10, if at any
time after the Effective Time, there is no currently effective Shelf
Registration Statement on file with the Commission, any Shareholder Group may
request registration under the Securities Act of all or part of their
Registrable Securities by notice to the Company (a “Demand Request”); provided,
however, that a Demand Request may only be made if the sale of the Registrable
Securities requested to be registered by the Requesting Shareholders is
reasonably expected to result in (i) aggregate gross cash proceeds of at least
$300,000,000 (without regard to any underwriting discount or commission) or
(ii) a sale of two and a half percent (2.5%) or more of the outstanding shares
of Common Stock. Within two (2) Business Days after its receipt of any such
request, the Company will give written notice of such request to all other
holders of Registrable Securities, including the intended method of
distribution. Such notice will offer each other holder of Registrable Securities
the opportunity to include in the Demand Registration its Registrable Securities
proposed to be registered. Thereafter, the Company will use its reasonable best
efforts to promptly (but in no event later than (A) if the Company is eligible
to file a registration statement on Form S-3, ten (10) Business Days following
receipt of such notice or (B) if otherwise, twenty (20) Business Days following
receipt of such notice) file a registration statement under the Securities Act
with the intended method of distribution specified by the Requisite Requesting
Shareholders and use its reasonable best efforts to effect such registration and
to include in such registration (x) all Registrable Securities which have been
requested to be included therein in accordance with the first sentence of this
Section 3.1(a) and (y) all other Registrable Securities with respect to which
the Company has received written requests for inclusion therein by the other
Shareholders within five (5) Business Days after their receipt of the Company’s
notice, subject in each case to the provisions of Section 3.2 (each, a “Demand
Registration”). Subject to Section 3.1(b), the Company will pay all Registration
Expenses in connection with each request for such a Demand Registration.

 

15



--------------------------------------------------------------------------------

(b) Any Shareholder that has requested its Registrable Securities be included in
a Demand Registration pursuant to Section 3.1(a) may withdraw its Registrable
Securities from such Demand Registration at any time prior to the effectiveness
of the registration statement applicable to such Demand Registration; provided,
however, that a Demand Registration in its entirety may only be withdrawn with
the consent of the Shareholder(s) representing a majority of the shares
underlying the initial request for such Demand Registration (collectively, the
“Revoking Shareholders”). Upon receipt of a notice to withdraw such Demand
Registration, the Company shall cease all efforts to secure effectiveness of the
applicable registration statement, and each of the Revoking Shareholders shall
pay or reimburse the Company for its pro rata share (based on the number of
securities such Shareholder sought to register, as compared to the total number
of securities the Revoking Shareholders sought to register) of all Registration
Expenses incurred by the Company in connection with such Demand Registration.

(c) Any request for a Demand Registration pursuant to this Section 3.1 shall
specify the number of Registrable Securities proposed to be sold by the
Requesting Shareholders and the intended method of disposition thereof.

(d) If the filing, initial effectiveness or continued use of a registration
statement in respect of a registration pursuant to this Section 3.1 at any time
would require the Company to make a public disclosure of material non-public
information, which disclosure in the good faith judgment of the Board (after
consultation with external legal counsel) (i) would be required to be made in
any registration statement so that such registration statement would not be
materially misleading, (ii) would not be required to be made at such time but
for the filing, effectiveness or continued use of such registration statement
and (iii) would have a material adverse effect on the Company or its business or
on the Company’s ability to effect a material proposed acquisition, disposition,
financing, reorganization, recapitalization or similar transaction, then the
Company may, upon giving prompt written notice of such action to the holders of
Registrable Securities participating in such registration, delay the filing or
initial effectiveness of, or suspend use of, such registration statement;
provided, that the Company shall not be permitted to do so (y) for a period
exceeding 90 days on any one occasion or (z) more than once in any 12 month
period. In the event the Company exercises its rights under the preceding
sentence, such holders of Registrable Securities agree to suspend, promptly upon
their receipt of the notice referred to above, their use of any prospectus
relating to such registration in connection with any sale or offer to sell
Registrable Securities. The Company shall promptly notify such holders of
Registrable Securities of the expiration of any period during which it exercised
its rights under this Section 3.1(d). The Company agrees that, in the event it
exercises its rights under this Section 3.1(d), it shall, as promptly as
reasonably practicable following the expiration of any such period, update the
suspended registration statement as may be necessary to permit the holders of
Registrable Securities to resume use thereof in connection with the offer and
sale of their Registrable Securities in accordance with applicable law following
the termination of the applicable suspension period.

(e) Notwithstanding the foregoing, the Company shall not be obligated to take
any action with respect to a Demand Request pursuant to this Section 3.1 if a
registration statement requested under Section 3.1(a) became effective or an
Underwritten Shelf Takedown pursuant to Section 3.13(a) was consummated, in each
case within the preceding 90 days.

 

16



--------------------------------------------------------------------------------

3.2 Priority on Demand Registration.

(a) Subject to Section 3.16(t), the Company shall not include in any Demand
Registration any securities which are not Registrable Securities without the
prior written consent of the Requisite Requesting Shareholders.

(b) If the Requesting Shareholders request Registrable Securities to be included
in a Demand Registration which is an Underwritten Public Offering and the
managing underwriters advise the Company that, in their opinion, the number of
Registrable Securities requested to be included exceeds the number of
Registrable Securities which can be sold in such offering within a price range
reasonably acceptable to the Requisite Requesting Shareholders, the Company
shall include any securities the Company is so advised can be sold in such
Demand Registration in the following order: (i) first, unless the holders agree
otherwise, by each holder’s Pro Rata Portion, based on the number of securities
that the Company is advised can be sold; (ii) second, if any such holder
requests to sell a number of securities less than such holder’s Pro Rata
Portion, the excess portion shall be allocated to each other holder according to
its Pro Rata Portion; (iii) third, subject to Section 3.2(a), the securities
which the Company proposes to sell and (iv) fourth, any securities other than
Registrable Securities to be sold by Persons other than the Company included
pursuant to Section 3.2(a).

(c) Any Person (other than any holder of Registrable Securities) including any
securities in a Demand Registration shall pay its share of the Registration
Expenses on the basis of the number of shares registered on their behalf as
provided in Section 3.17.

3.3 Selection of Underwriters and Counsel. The Shareholders holding a majority
of the Registrable Securities to be included in any Demand Registration shall,
with the consent of the Company (such consent not to be unreasonably withheld),
select (i) the underwriters and the managing underwriter to administer any
Underwritten Public Offering pursuant to a Demand Registration Request or a
Shelf Registration Request and (ii) one counsel for the Shareholders in
connection with any such Underwritten Public Offering. The fees and expenses of
any such counsel so selected shall be paid by the Company as Registration
Expenses in accordance with Section 3.17.

3.4 Other Registration Rights. Except as provided in this Agreement, without the
written consent of at least fifty percent (50%) of the Shareholder Groups (e.g.
3 out of 5 Shareholder Groups initially), the Company will not grant to any
Person the right to request the Company to register any equity securities of the
Company, or any securities convertible, exchangeable or exercisable for or into
such securities.

3.5 Right to Piggyback. Whenever the Company proposes (other than pursuant to a
Demand Request, a Shelf Registration Request or a Shelf Takedown Request) to
register any of its equity securities under the Securities Act (whether for the
Company’s own account or for the account of any other Person) other than in
connection with a registration relating either to the sale of securities to
participants in a Company stock option, stock purchase or similar benefit plan
or

 

17



--------------------------------------------------------------------------------

pursuant to a Commission Rule 145 transaction, including, without limitation, on
Form S-4 or Form S-8, and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), the Company
shall give prompt, written notice to all holders of Registrable Securities party
hereto of its intention to effect such a registration, and such notice shall
offer each such holder the opportunity to register on the same terms and
conditions such number of such holder’s Registrable Securities as such holder
may request. The Company shall use reasonable best efforts to include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein by the Shareholders within five
(5) Business Days after their receipt of the Company’s notice (the “Piggyback
Holders”), subject to the provisions of Sections 3.7 and 3.8. Such requests for
inclusion shall specify the number of Registrable Securities intended to be
disposed of and the intended method of distribution thereof.

3.6 Piggyback Expenses. The Registration Expenses of the Piggyback Holders shall
be paid by the Company in all Piggyback Registrations.

3.7 Priority on Primary Registrations. If a Piggyback Registration is a primary
registration on behalf of the Company for an Underwritten Public Offering, and
the managing underwriters advise the Company that, in their opinion, the number
of securities requested to be included in such registration are such that the
success of the offering would be materially and adversely affected, the Company
shall include any securities the Company is so advised can be sold in such
Piggyback Registration in the following order: (a) first, the securities which
the Company proposes to sell; (b) second, the Registrable Securities requested
to be included in such registration by the Piggyback Holders in accordance with
Section 3.5, provided, that if the managing underwriters determine in good faith
that a lower number of Registrable Securities should be included than those
requested to be included pursuant to (b), then the Company shall be required to
include in such registration only that lower number of Registrable Securities,
and, unless the Piggyback Holders agree otherwise, such Piggyback Holders shall
participate in such registration based on their Pro Rata Portion; and (c) third,
any other securities proposed to be included in such registration.

3.8 Priority on Secondary Registrations. If a Piggyback Registration is a
secondary registration on behalf of holders of the Common Stock for an
Underwritten Public Offering, and the managing underwriters advise the Company
that, in their opinion, the number of securities requested to be included in
such registration exceeds the number which the Company is advised can be sold in
such offering, the Company shall include in such registration all the shares
which such holders proposed to sell and all the Registrable Securities requested
to be included in such registration by the Piggyback Holders in accordance with
Section 3.5; provided, that if the managing underwriters determine in good faith
that a lower number of shares should be included than those requested to be
included, then the Company shall be required to include in such registration
only that lower number of shares, and (a) first, the securities which the
Piggyback Holders propose to sell, up to such Piggyback Holder’s Pro Rata
Portion of such securities, unless the Piggyback Holders agree otherwise, and
(b) second, the securities which such other holders propose to sell on a pro
rata basis in accordance with the number of shares requested to be included in
such registration by each such holder.

 

18



--------------------------------------------------------------------------------

3.9 Shelf Registration.

(a) Subject to the transfer restrictions set forth in Section 2.10, upon the
written request of any Shareholder Group (each such request, a “Shelf
Registration Request”), the Company shall, if eligible to do so pursuant to Rule
415 under the Securities Act, use its reasonable best efforts to promptly (but
in no event later than ten (10) Business Days following receipt of a Shelf
Registration Request) file with the Commission a shelf registration statement
pursuant to Rule 415 under the Securities Act (“Shelf Registration Statement”)
relating to the offer and sale of Registrable Securities by any Shareholders
thereof from time to time in accordance with the methods of distribution elected
by the Requesting Shareholders and set forth in the Shelf Registration Statement
and the Company shall use its reasonable best efforts to cause such Shelf
Registration Statement to become effective under the Securities Act promptly.
Any such Registration pursuant to a Shelf Registration Request shall hereinafter
be referred to as a “Shelf Registration.”

(b) (i) If on the date of the Shelf Registration Request the Company is a WKSI,
then the Shelf Registration Request may request registration of an unspecified
amount of Registrable Securities; and (ii) if on the date of the Shelf
Registration Request the Company is not a WKSI, then the Shelf Registration
Request shall specify the aggregate amount of Registrable Securities to be
registered, provided such amount is reasonably expected to result in
(1) aggregate gross cash proceeds in excess of $300,000,000 (without regard to
any underwriting discount or commission) or (2) a sale of two and a half percent
(2.5%) or more of the outstanding shares of Common Stock. The Company shall
provide to the Requisite Requesting Shareholders the information necessary to
determine the Company’s status as a WKSI upon request.

(c) Any Shareholder that has requested its Registrable Securities be included in
a Shelf Registration pursuant to Section 3.9(a) or Section 3.10 may withdraw its
Registrable Securities from such Shelf Registration at any time prior to the
effectiveness of the registration statement applicable to such Shelf
Registration; provided, however, that a Shelf Registration in its entirety may
only be withdrawn with the consent of the Shareholder(s) representing a majority
of the shares underlying the initial request for such Shelf Registration
(collectively, the “Revoking Shelf Shareholders”) and only if the remaining
Requesting Shareholders do not hold Registrable Securities in an amount
reasonably expected to result in (i) aggregate gross cash proceeds in excess of
$300,000,000 (without regard to any underwriting discount or commission) or
(ii) a sale of two and a half percent (2.5%) or more of the outstanding shares
of Common Stock. Upon receipt of a notice from the Revoking Shelf Shareholders
to withdraw such Shelf Registration in its entirety, the Company shall cease all
efforts to secure effectiveness of the applicable registration statement, and
each of the Shareholders that had requested its Registrable Securities be
included in such Shelf Registration shall pay or reimburse the Company for its
pro rata share (based on the number of securities such Shareholder sought to
register, as compared to the total number of securities sought to be registered
pursuant to such Shelf Registration) of all Registration Expenses incurred by
the Company in connection with such Shelf Registration.

3.10 Shelf Registration Notice. Within two (2) Business Days of receipt of a
Shelf Registration Request, the Company shall deliver a written notice (a “Shelf
Registration Notice”) of any such request to all other holders of Registrable
Securities, which notice shall specify, if applicable, the amount of Registrable
Securities to be registered, and the Shelf Registration Notice shall offer each
such Shareholder the opportunity to include in the Shelf Registration each such
holder’s Registrable Securities. The Company shall include in such Shelf
Registration all such

 

19



--------------------------------------------------------------------------------

Registrable Securities with respect to which the Company has received written
requests for inclusion therein within five (5) Business Days after the date that
the Shelf Registration Notice has been delivered (“Shelf Registration Holders”).

3.11 Continued Effectiveness. The Company shall use its reasonable best efforts
to keep such Shelf Registration Statement continuously effective under the
Securities Act in order to permit the prospectus forming part of the Shelf
Registration Statement to be usable by Shareholders until the earlier of:
(i) the date as of which all Registrable Securities have been sold pursuant to
the Shelf Registration Statement or another Registration Statement filed under
the Securities Act (but in no event prior to the applicable period referred to
in Section 4(a)(3) of the Securities Act and Rule 174 thereunder); and (ii) the
date as of which there are no longer any holders of Registrable Securities (such
period of effectiveness, the “Shelf Period”). Subject to Section 3.12, the
Company shall be deemed not to have used its reasonable best efforts to keep the
Shelf Registration Statement effective during the Shelf Period if the Company
voluntarily takes any action or omits to take any action that would result in
Shareholders of the Registrable Securities covered thereby not being able to
offer and sell any Registrable Securities pursuant to such Shelf Registration
Statement during the Shelf Period, unless such action or omission is required by
applicable law. If necessary, the Company shall supplement or amend the Shelf
Registration as required by the registration form used by the Company or by the
instructions applicable to such registration form or by the Securities Act and,
in any event, the Company shall so supplement or amend (including through the
incorporation by reference of reports filed by the Company pursuant to the
Exchange Act, if permitted by applicable forms) the Shelf Registration at least
on a quarterly and annual basis and at any other time if necessary to keep such
Shelf Registration current. The Company shall pay all Registration Expenses in
connection with the Shelf Registration, whether or not it becomes effective. The
provisions of Sections 3.14-3.25 shall apply to such Shelf Registration and any
Underwritten Shelf Takedown from such Shelf Registration as if each was a Demand
Registration.

3.12 Suspension of Registration. If the filing, initial effectiveness or
continued use of a Shelf Registration Statement at any time would require the
Company to make a public disclosure of material non-public information, which
disclosure in the good faith judgment of the Board (after consultation with
external legal counsel) (i) would be required to be made in any registration
statement so that such registration statement would not be materially
misleading, (ii) would not be required to be made at such time but for the
filing, effectiveness or continued use of such registration statement and
(iii) would have a material adverse effect on the Company or its business or on
the Company’s ability to effect a material proposed acquisition, disposition,
financing, reorganization, recapitalization or similar transaction, then the
Company may, upon giving prompt written notice of such action to the holders of
Registrable Securities participating in such registration, delay the filing or
initial effectiveness of, or suspend use of, such registration statement;
provided, that the Company shall not be permitted to do so (y) for a period
exceeding 90 days on any one occasion or (z) more than once in any 12 month
period. In the event the Company exercises its rights under the preceding
sentence, such holders of Registrable Securities agree to suspend, promptly upon
their receipt of the notice referred to above, their use of any prospectus
relating to such registration in connection with any sale or offer to sell
Registrable Securities. The Company shall promptly notify such holders of
Registrable Securities of the expiration of any period during which it exercised
its rights under this Section 3.12. The Company agrees that, in the event it
exercises its rights under this Section 3.12, it shall update the suspended
registration

 

20



--------------------------------------------------------------------------------

statement as may be necessary to permit the holders of Registrable Securities to
resume use thereof in connection with the offer and sale of their Registrable
Securities in accordance with applicable law following the termination of the
applicable suspension period.

3.13 Shelf Takedowns.

(a) At any time during which the Company has an effective Shelf Registration
Statement with respect to a Shareholder’s Registrable Securities, by notice to
the Company specifying the intended method or methods of disposition thereof,
such Shareholder may make a written request (a “Shelf Takedown Request”) to the
Company to effect a Public Offering of all or a portion of such Shareholder’s
Registrable Securities that are covered by such Shelf Registration Statement,
and as soon as practicable thereafter the Company shall amend or supplement the
Shelf Registration Statement for such purpose; provided, however, that the
Company shall only be obligated to effect an Underwritten Shelf Takedown if the
sale of the Registrable Securities in such Underwritten Shelf Takedown is
reasonably expected to result in (i) aggregate gross cash proceeds in excess of
$300,000,000 (without regard to any underwriting discount or commission) or
(ii) a sale of two and a half percent (2.5%) or more of the outstanding shares
of Common Stock. Notwithstanding the foregoing, the Company shall not be
obligated to take any action with respect to an Underwritten Shelf Takedown
pursuant to this Section 3.13(a) if either an Underwritten Shelf Takedown or an
Underwritten Public Offering pursuant to an effective registration statement
requested under Section 3.1(a) was consummated, in each case within the
preceding 90 days.

(b) Within two (2) Business Days of receipt of a Shelf Takedown Request for any
Underwritten Shelf Takedown, the Company shall deliver a notice (a “Shelf
Takedown Notice”) to each other Shareholder with Registrable Securities covered
by the applicable Registration Statement, or to all other Shareholders with
Registrable Securities if such Registration Statement is undesignated (each a
“Potential Takedown Participant”). The Shelf Takedown Notice shall offer each
such Potential Takedown Participant the opportunity to include in any
Underwritten Shelf Takedown each such Potential Takedown Participant’s
Registrable Securities. The Company shall include in the Underwritten Shelf
Takedown all such Registrable Securities with respect to which the Company has
received written requests for inclusion therein within five (5) Business Days
after the date that the Shelf Takedown Notice has been delivered. Any Potential
Takedown Participant’s request to participate in an Underwritten Shelf Takedown
shall be binding on the Potential Takedown Participant; provided, that each such
Potential Takedown Participant that elects to participate may condition its
participation on the Underwritten Shelf Takedown being completed within ten
(10) Business Days of its acceptance at a price per share (after giving effect
to any underwriters’ discounts or commissions) to such Potential Takedown
Participant of not less than ninety-two percent (92%) of the closing price for
the shares on their principal trading market on the Business Day immediately
prior to such Potential Takedown Participant’s election to participate (the
“Participation Conditions”). Notwithstanding the delivery of any Shelf Takedown
Notice, but subject to the Participation Conditions (to the extent applicable),
all determinations as to whether to complete any Underwritten Shelf Takedown and
as to the timing, manner, price, aggregate number of shares to be offered and
other terms of any Underwritten Shelf Takedown contemplated by this
Section 3.13(b) shall be determined by the Requisite Requesting Shareholders for
such Underwritten Shelf Takedown; provided, that if such Underwritten Shelf
Takedown is to be completed and subject to the Participation Conditions (to the
extent applicable), the Registrable Securities requested to be included in such
Underwritten Shelf Takedown by each

 

21



--------------------------------------------------------------------------------

Potential Takedown Participant shall be included if such Potential Takedown
Participant has complied with the requirements set forth in this
Section 3.13(b); provided, further, if the managing underwriter or the Requisite
Requesting Shareholders advise the Company that, in the opinion of the managing
underwriter or Requisite Requesting Shareholders, as applicable, the number of
Registrable Securities requested to be included exceeds the number of
Registrable Securities which can be sold in such offering within a price range
reasonably acceptable to the Requisite Requesting Shareholders, the Company
shall include any securities the Company is so advised can be sold in such
Underwritten Shelf Takedown in the following order: (i) first, unless the
holders agree otherwise, each holder’s Pro Rata Portion; (ii) second, if any
such holder requests to sell a number of securities less than such holder’s Pro
Rata Portion, the excess portion shall be allocated to each other holder
according to its Pro Rata Portion.

3.14 Holdback. In the case of any Underwritten Public Offering of Registrable
Securities, each holder of Registrable Securities agrees, if and to the extent
requested in good faith, in writing, by the managing underwriter or underwriters
administering such offering, to become bound by and to execute and deliver a
customary “lock-up” agreement with the underwriter(s) of such offering
restricting such holder’s right to transfer, directly or indirectly, any
Registrable Securities; provided, however, that no such holder shall be required
to enter into a lock-up agreement (i) covering a period of greater than 90 days
after the date of the final prospectus relating to such offering, (ii) covering
a period greater than any period agreed to in a lock-up agreement signed by any
other Shareholder, any officer or director of the Company or by the Company
itself in an agreement with the underwriter(s) or (iii) having terms materially
more restrictive than any terms agreed to in a lock-up agreement signed by any
other Shareholder or any officer or director of the Company. Notwithstanding the
foregoing, such lock-up agreement shall not apply to (i) distributions-in-kind
to a Shareholder’s partners or members, (ii) conversions of shares of Common
Stock into other classes of Common Stock without change of holder,
(iii) transfers by any Shareholder in connection with a Charitable Gifting
Event, (iv) transfers by will or intestate, and (v) transfers to a Permitted
Transferee (other than transfers described in the immediately preceding clause
(iv)); provided, that, in the cases of clauses (i), (iii) and (v), the
transferee agrees to be bound by the terms of the lock-up agreement and no
filing under the Exchange Act would be required in respect of the transfer prior
to the end of the lock-up period.

3.15 Company Holdback. The Company agrees (a) not to effect any public sale or
distribution of its equity securities, or any securities convertible,
exchangeable or exercisable for or into such securities, during the seven
(7) days prior to, and during the ninety (90) day period beginning on, the date
of the final prospectus relating to any Underwritten Public Offering of
Registrable Securities, unless the managing underwriters of such Underwritten
Public Offering and the Requisite Requesting Shareholders otherwise agree, and
(b) to use reasonable best efforts to cause each of its directors and executive
officers to agree not to effect any public sale or distribution of any such
equity securities or any securities convertible, exchangeable or exercisable for
or into such equity securities during such period (except as part of such
underwritten registration, if otherwise permitted), unless the managing
underwriters of such Underwritten Public Offering and the Requisite Requesting
Shareholders otherwise agree.

 

22



--------------------------------------------------------------------------------

3.16 Registration Procedures. If, and in each case when, the Company is required
to effect a registration or sale of any Registrable Securities as provided in
this Agreement, the Company shall promptly, if applicable:

(a) prepare and file with the Commission a registration statement with respect
to such Registrable Securities (such registration statement to include in each
case all information which the holders of the Registrable Securities to be
registered thereby shall reasonably request) and use its reasonable best efforts
to cause such registration statement to become effective, provided, that as
promptly as practicable before filing a registration statement or prospectus or
any amendments or supplements thereto, the Company shall (i) furnish copies of
all such documents proposed to be filed to one counsel selected by the Requisite
Requesting Shareholders, and in each case the Company shall not file any such
documents to which any such relevant counsel shall have reasonably objected on
the grounds that such document does not comply in all material respects with the
requirements of the Securities Act, (ii) furnish copies of all such documents
proposed to be filed to each holder of Registrable Securities covered by such
registration statement and notify each holder of Registrable Securities covered
by such registration statement of (A) any request by the Commission to amend
such registration statement or amend or supplement any prospectus or (B) any
stop order issued or threatened by the Commission and (iii) take all reasonable
actions required to prevent the entry of such stop order or to remove it if
entered;

(b) (i) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective at all times
during the period commencing on the effective date of such registration
statement and ending on the earlier of (A) the first date as of which all
Registrable Securities covered by such registration statement are sold in
accordance with the intended plan of distribution set forth in such registration
statement, or (B) one hundred eighty (180) days following the effective date of
such registration statement (except that such period shall be extended (x) by
the length of any period that a stop order or similar proceeding is in effect
which prohibits the distribution of the Registrable Securities and (y) by the
number of days during the period from and including the date on which each
seller of Registrable Securities shall have received a notice delivered pursuant
to clause (f) below until the date when such seller shall have received a copy
of the supplemented or amended prospectus contemplated by clause (f) below) and
(ii) comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement, subject to the Company’s
obligations pursuant to Section 3.11 of this Agreement;

(c) furnish, without charge, to each seller of Registrable Securities covered by
such registration statement, such number of conformed copies of such
registration statement, each amendment and supplement thereto, the prospectus
included in such registration statement (including each preliminary prospectus
and, in each case, including all exhibits thereto and documents incorporated by
reference therein) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;

(d) use its reasonable best efforts to register or qualify the Registrable
Securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as any seller thereof shall reasonably
request, to keep such registration or qualification in effect for so long as
such registration statement remains in effect and to do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of any such Registrable
Securities owned by such seller; provided,

 

23



--------------------------------------------------------------------------------

however, that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this clause (d), (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction;

(e) furnish to each seller of the Registrable Securities covered by such
registration statement a signed copy, addressed to such seller (and the
underwriters, if any), of an opinion of outside counsel for the Company, dated
the effective date of such registration statement (and, if such registration
statement includes an Underwritten Public Offering, dated the date of the
closing under the underwriting agreement), reasonably satisfactory in form and
substance to such seller, covering substantially the same matters with respect
to such registration statement (and the prospectus included therein) as are
customarily covered in opinions of issuer’s counsel delivered to the
underwriters in Underwritten Public Offerings, and such other legal matters as
the seller (or the underwriters, if any) may reasonably request;

(f) notify each seller of Registrable Securities covered by such registration
statement, at a time when a prospectus relating to such Registrable Securities
is required to be delivered under the Securities Act, of the occurrence of any
event known to the Company as a result of which the prospectus included in such
registration statement, as then in effect, contains an untrue statement of a
material fact or omits to state any fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made; and, at the request of any seller of
Registrable Securities covered by such registration statement, the Company shall
prepare and furnish such seller a reasonable number of copies of a supplement to
or an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;

(g) cause the Registrable Securities covered by such registration statement to
be listed on each securities exchange or automated quotation system on which
similar securities issued by the Company are then listed or, if such securities
are not then listed on a national securities exchange or automated quotation
system, cause them to be so listed or qualified, provided that the Company then
meets or is reasonably capable of meeting the eligibility requirements for such
exchange or system and such exchange or system is reasonably satisfactory to the
managing underwriters, and to enter into such customary agreements as may be
required in furtherance thereof, including, without limitation, listing
applications and indemnification agreements in customary form;

(h) provide a transfer agent, registrar and CUSIP number for the Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement;

(i) enter into such customary arrangements and take all such other actions
(including participating in “road shows”) as the Requisite Requesting
Shareholders covered by such registration statement or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities;

 

24



--------------------------------------------------------------------------------

(j) make available for inspection by any holder of Registrable Securities
covered by such registration statement, any underwriter participating in any
disposition of securities pursuant to such registration statement and any
attorney, accountant or other agent retained by any such seller or underwriter,
all financial and other records, pertinent corporate documents and properties of
the Company, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by any
such holder, underwriter, attorney, accountant or agent in connection with such
registration statement or Shelf Takedown;

(k) subject to other provisions hereof, use its reasonable best efforts to cause
the Registrable Securities covered by such registration statement to be
registered with or approved by such governmental agencies or authorities or
self-regulatory organizations as may be necessary to enable the sellers thereof
to consummate the disposition of such Registrable Securities;

(l) use reasonable best efforts to obtain a “comfort” letter, dated the
effective date of such registration statement (and, if such registration
includes an Underwritten Public Offering, dated the date of the underwriting
agreement and the date of the closing under the underwriting agreement), signed
by the independent public accountants who have certified the Company’s financial
statements included in such registration statement, addressed to the Company, to
each seller of the Registrable Securities covered by such registration
statement, and to the underwriters, if any, covering substantially the same
matters with respect to such registration statement (and the prospectus included
therein) and with respect to events subsequent to the date of such financial
statements, as are customarily covered in accountants’ letters delivered to the
underwriters in Underwritten Public Offerings of securities and such other
financial matters as any such seller or the underwriters, if any, may reasonably
request;

(m) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission and make available to its security
holders, in each case as soon as practicable, an earnings statement covering a
period of at least twelve (12) months, beginning with the first month after the
effective date of such registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

(n) permit any holder of Registrable Securities covered by such registration
statement which (in the sole good faith judgment of such holder) might be deemed
to be a controlling person of the Company (within the meaning of the Securities
Act or the Exchange Act) to participate in the preparation of such registration
statement and to include therein material, furnished to the Company in writing,
which in the reasonable judgment of such holder should be included and which is
reasonably acceptable to the Company;

(o) notify the holders of the Registrable Securities covered by such
registration statement of the issuance of any stop order by the Commission or
the issuance by any state securities commission or other regulatory authority of
any order suspending the qualification or exemption from qualification of any of
the Registrable Securities under state securities or “blue sky” laws, and use
its reasonable best efforts to obtain the lifting at the earliest possible time
of any stop order suspending the effectiveness of such registration statement or
of any order preventing or suspending the use of any preliminary prospectus
included therein;

 

25



--------------------------------------------------------------------------------

(p) not file or make any amendment to such registration statement, or any
amendment of or supplement to the prospectus included therein (including
amendments of the documents incorporated by reference into the prospectus)
(i) of which each seller of Registrable Securities covered by such registration
statement or the managing underwriters, if any, shall not have previously been
advised and furnished a copy or (ii) to which the sellers of a majority (by
number of shares) of the Registrable Securities covered by such registration
statement, the managing underwriters (if any) or counsel for such sellers or any
such managing underwriters shall reasonably object;

(q) make such representations and warranties to the sellers of the Registrable
Securities covered by such registration statement and the underwriters, if any,
in form, substance and scope as are customarily made by issuers to underwriters
and selling holders, as the case may be, in Underwritten Public Offerings of
substantially the same type;

(r) during the period when the prospectus is required to be delivered under the
Securities Act, promptly file all documents required to be filed with the
Commission pursuant to Sections 12(a), 13(c), 14 or 15 (d) of the Exchange Act;

(s) if such registration statement refers to any seller of Registrable
Securities covered thereby by name or otherwise as the holder of any securities
of the Company, then (whether or not such seller is or might be deemed to be a
controlling person of the Company) (i) at the request of such seller, insert
therein language, in form and substance reasonably satisfactory to such seller,
the Company and the managing underwriters, if any, to the effect that the
holding by such seller of such securities is not to be construed as a
recommendation by such seller of the investment quality of the Registrable
Securities or the Company’s other securities covered thereby and that such
holding does not imply that such seller will assist in meeting any future
financial requirements of the Company, and (ii) in the event that such reference
to such seller by name or otherwise is not required by the Securities Act, any
similar federal or state statute, or any rule or regulation of any regulatory
body having jurisdiction over the offering, at the request of such seller,
delete the reference to such seller; and

(t) cooperate with the holders of Registrable Securities subject to the
registration statement and with the managing underwriter or agent, if any, to
facilitate any Charitable Gifting Event and to prepare and file with the
Commission such amendments and supplements to such registration statement and
the prospectus used in connection therewith as may be necessary to permit any
such recipient Charitable Organization to sell in the Public Offering if it so
elects.

3.17 Fees Generally. Subject to Section 3.1(b) and Section 3.9(c), all expenses
incident to the Company’s performance of or compliance with this Agreement
(other than underwriting or brokerage fees, discounts and commissions and
transfer taxes, if any, paid with respect to Registrable Securities sold by the
Shareholders), including, without limitation, internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance, the expenses and fees
for listing securities on one or more securities exchanges, all registration and
filing fees, fees and expenses of compliance with securities or blue sky laws
(including reasonable fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities), printing expenses, messenger
and delivery expenses, and fees and

 

26



--------------------------------------------------------------------------------

disbursements of counsel for the Company and all independent certified public
accountants, and other Persons retained by the Company shall be borne by the
Company, as well as in connection with each Underwritten Public Offering, the
reasonable fees and disbursements of one counsel selected by the Requisite
Requesting Shareholders and, in connection with each Piggyback Registration, the
reasonable fees and disbursements of one counsel selected by the Piggyback
Holders representing a majority of Registrable Securities held by all Piggyback
Holders which are included in such Piggyback Registration (all such expenses
are, collectively, the “Registration Expenses”).

3.18 Demand Underwritten Offerings. If requested by the underwriters for any
Underwritten Public Offering of Registrable Securities pursuant to a Demand
Request or Shelf Takedown Request, the Company shall enter into an underwriting
agreement with such underwriters for such offering, provided that such agreement
shall (a) be satisfactory in substance and form to the Requisite Requesting
Shareholders requesting such Underwritten Public Offering and the underwriters
and (b) contain such representations and warranties by the Company and such
other terms as are generally included in agreements of this type, including
indemnities customarily included in such agreements. The holders of the
Registrable Securities to be distributed by such underwriters shall cooperate in
good faith with the Company in the negotiation of the underwriting agreement.
The right of the holders of the Registrable Securities to participate in such
registration shall be conditioned upon their becoming parties to such
underwriting agreement. Such holders of Registrable Securities may, at their
option, require that any or all of the representations and warranties by, and
the other agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such holders of
Registrable Securities and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to the obligations of such holders of Registrable
Securities. The Company shall cooperate with any such holder of Registrable
Securities in order to limit any representations or warranties to, or agreements
with, the Company or the underwriters to be made by such holder only to
representations, warranties or agreements regarding such holder, such holder’s
Registrable Securities, such holder’s intended method of distribution and any
other representation required by applicable law.

3.19 Incidental Offerings. If the Company at any time proposes to register any
of its equity securities under the Securities Act as contemplated by Sections
3.5-3.8 and such equity securities are to be distributed by or through one or
more underwriters, the Company, if requested by any Piggyback Holder as provided
in Sections 3.5-3.8, shall arrange for such underwriters to include all the
Registrable Securities to be offered and sold by such Piggyback Holder, subject
to the limitations set forth in Sections 3.5-3.8, among the securities to be
distributed by such underwriters. The right of the holders of the Registrable
Securities to participate in such registration shall be conditioned upon their
becoming parties to the underwriting agreement between the Company and such
underwriters. Such holders of Registrable Securities may, at their option,
require that any or all of the representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such holders of
Registrable Securities and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to the obligations of such holders of Registrable
Securities. The Company shall cooperate with any such holder of Registrable
Securities in order to limit any representations or warranties to, or agreements
with, the Company or the underwriters to be made by such holder

 

27



--------------------------------------------------------------------------------

only to representations, warranties or agreements regarding such holder, such
holder’s Registrable Securities, such holder’s intended method of distribution
and any other representation required by applicable law.

3.20 Indemnification by the Company. The Company agrees, in connection with each
registered offering of securities, to indemnify and hold harmless, to the
fullest extent permitted by law, each of the holders of any Registrable
Securities, each other Person, if any, who controls such holder within the
meaning of the Securities Act or the Exchange Act, and each of their respective
directors, partners (general and limited), stockholders, members, managers,
officers, employees and agents, as follows:

(a) against any and all loss, liability, claim, damage, cost or expense incurred
by such Person under the Securities Act, the Exchange Act, state securities or
“blue sky” laws, common laws or otherwise (collectively, “Losses”), other than
amounts paid in settlement, arising out of or based upon an untrue statement or
alleged untrue statement of a material fact contained in any registration
statement (or any amendment or supplement thereto), including all documents
incorporated therein by reference, or in any preliminary prospectus or
prospectus included therein (or any amendment or supplement thereto) or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

(b) against any and all Losses incurred by such Person to the extent of the
aggregate amount paid in settlement of any litigation with any Person, or any
investigation or proceeding by any governmental agency or body, in each case
whether commenced or threatened, or of any claim whatsoever, that arises out of
or is based upon any such untrue statement or omission or any such alleged
untrue statement or omission, if such settlement is effected with the written
consent of the Company (which consent shall not be unreasonably withheld or
delayed); and

(c) against any and all Losses incurred by such Person in connection with
investigating, preparing or defending against any litigation with any Person or
any investigation or proceeding by any governmental agency or body, in each case
whether commenced or threatened, or against any claim whatsoever, that arises
out of or is based upon any such untrue statement or omission or any such
alleged untrue statement or omission, to the extent that any such expense is not
paid under clause (a) or (b) above;

provided, however, that this indemnity does not apply to any Losses to the
extent arising out of or based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with written information that relates only to such holder or the plan
of distribution that is furnished to the Company by or on behalf of such holder
expressly for use in the preparation of any registration statement (or any
amendment or supplement thereto), including all documents incorporated therein
by reference, or in any preliminary prospectus or prospectus included therein
(or any amendment or supplement thereto). Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
holder or any other Person eligible for indemnification under this Section 3.20,
and shall survive the transfer of such securities by such seller.

 

28



--------------------------------------------------------------------------------

3.21 Indemnification by a Selling Shareholder. In connection with any
registration statement in which a holder of Registrable Securities is
participating, each such holder agrees to indemnify and hold harmless (in the
same manner and to the same extent as set forth in Section 3.20 of this
Agreement), to the extent permitted by law, the Company and its directors,
officers and controlling Persons, and their respective directors, officers,
general partners and managers, with respect to any statement or alleged
statement in or omission or alleged omission from such registration statement,
any preliminary, final or summary prospectus included therein, or any amendment
or supplement thereto, or to any such prospectus, if such statement or alleged
statement or omission or alleged omission was made in reliance upon and in
conformity with written information that relates only to such holder or the plan
of distribution that is expressly furnished to the Company by or on behalf of
such holder for use in the preparation of such registration statement,
preliminary, final or summary prospectus or amendment or supplement; provided,
however, that such holder shall not be under an obligation to indemnify or hold
harmless under this Section 3.21 from or against any Losses to the extent the
untrue statement, omission, or allegation thereof upon which such Losses are
based was made in any prospectus used after such time as such selling
shareholder advised the Company that the filing of a post-effective amendment or
supplement thereto was required, except the prospectus as so amended or
supplemented. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company, or such holder, as the
case may be, or any of their respective directors, officers or controlling
Persons and shall survive the transfer of Registrable Securities by such holder.
With respect to each claim pursuant to this Section 3.21, each holder’s maximum
liability under this Section 3.21 shall be limited to an amount equal to the net
proceeds actually received by such holder (after deducting any underwriting
fees, discount and expenses) from the sale of Registrable Securities being sold
pursuant to such registration statement or prospectus by such holder.

3.22 Indemnification Procedure. Within ten (10) days after receipt by an
indemnified party hereunder of written notice of the commencement of any action
or proceeding involving a claim referred to in Section 3.20 or Section 3.21,
such indemnified party will, if a claim in respect thereof is to be made against
an indemnifying party, give written notice to the latter of the commencement of
such action; provided, however, that the failure of any indemnified party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under Section 3.20 or Section 3.21 except to the extent that the
indemnifying party loses substantive legal rights as a result of such failure to
give notice. In case any such action or proceeding is brought against an
indemnified party, the indemnifying party will be entitled to participate in and
to assume the defense thereof, jointly with any other indemnifying party
similarly notified, to the extent that it may wish, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the indemnifying party will not be liable to such indemnified party for
any legal fees and expenses subsequently incurred by the latter in connection
with the defense thereof, unless in such indemnified party’s reasonable judgment
an actual or potential conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, in which case the
indemnifying party shall not be liable for the fees and expenses of (i) in the
case of a claim referred to in Section 3.20, more than one counsel (in addition
to any local counsel) for all indemnified parties selected by the holders of a
majority (by number of shares) of the Registrable Securities held by such
indemnified parties or (ii) in the case of a claim referred to in Section 3.21,
more than one counsel (in addition to any local counsel) for the Company, in
each case in

 

29



--------------------------------------------------------------------------------

connection with any one action or separate but similar or related actions or
proceedings. An indemnifying party who is not entitled to (pursuant to the
immediately preceding sentence), or elects not to, assume the defense of a claim
will not be obligated to pay the fees and expenses of more than one counsel for
all parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party an actual or
potential conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the fees and expenses of such
additional counsel or counsels as may be reasonable in light of such conflict.
The indemnifying party will not, without the prior written consent of each
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action, suit, investigation or proceeding in
respect of which indemnification may be sought hereunder (whether or not such
indemnified party or any Person who controls such indemnified party is a party
to such claim, action, suit, investigation or proceeding), unless such
settlement, compromise or consent includes an unconditional release of such
indemnified party from all liability arising out of such claim, action, suit,
investigation or proceeding and such settlement, compromise or consent involves
only the payment of money and such money is actually paid by the indemnifying
party. Whether or not the defense of any claim or action is assumed by the
indemnifying party, such indemnifying party will not be subject to any liability
for any settlement made without its consent, which consent will not be
unreasonably withheld or delayed. Notwithstanding anything to the contrary set
forth herein, and without limiting any of the rights set forth above, in any
event any indemnified party will have the right to retain, at its own expense,
counsel with respect to the defense of a claim.

3.23 Contribution. If the indemnification provided for in Section 3.20 or 3.21
is unavailable to hold harmless an indemnified party under such Section, then
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of the losses, claims, damages, liabilities and
expenses referred to in Section 3.20 or Section 3.21, as the case may be, in
such proportion as is appropriate to reflect the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with statements or omissions which resulted in such losses,
liabilities, claims, damages or expenses, as well as any other relevant
equitable considerations, the parties’ relative knowledge and access to
information concerning the matter with respect to which the relevant claim was
asserted and the parties’ relative opportunities to correct and prevent any
relevant statement or omission. Without limiting the generality of the
foregoing, the parties’ relative fault shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or the indemnified party and the
parties’ relative intent, knowledge, access to relevant information and
opportunity to correct or prevent any such untrue statements or omission. The
parties hereto agree that it would not be just and equitable if contributions
pursuant to this Section 3.23 were to be determined by pro rata or per capita
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the first and second sentences of
this Section 3.23. The amount paid by an indemnified party as a result of the
losses, claims, damages, liabilities or expenses referred to in the first
sentence of this Section 3.23 shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending the relevant action or proceeding and shall be
limited as provided in Section 3.22 if the indemnifying party has assumed the
defense of the relevant action or proceeding in accordance with the provisions
of Section 3.22. Promptly after

 

30



--------------------------------------------------------------------------------

receipt by an indemnified party under this Section 3.23 of notice of the
commencement of any action or proceeding against such party in respect of which
a claim for contribution may be made against an indemnifying party under this
Section 3.23, such indemnified party shall notify the indemnifying party in
writing of the commencement thereof if the notice specified in Section 3.22 has
not been given with respect to such action or proceeding; provided, however,
that the omission to so notify the indemnifying party shall not relieve the
indemnifying party from any liability which it may otherwise have to any
indemnified party under this Section 3.23, except to the extent that the
indemnifying party is actually prejudiced by such failure to give notice. The
Company and each holder of Registrable Securities agrees with each other and the
underwriters of the Registrable Securities, if requested by such underwriters,
that (i) the underwriters’ portion of the contribution paid to such holders
pursuant to this Section 3.23 shall not exceed the total underwriting fees,
discounts and commissions in connection with the relevant offering and (ii) that
the total amount of any such holder’s contributions under this Section 3.23
shall not exceed an amount equal to the net proceeds actually received by such
holder from the sale of Registrable Securities in the offering to which the
losses, liabilities, claims, damages or expenses of the indemnified parties
relate less any amounts paid by such holder pursuant to Section 3.22. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 1.1(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

3.24 Periodic Payments. The indemnification required by Sections 3.20-3.23 shall
be made by periodic payments of the amount thereof during the course of the
relevant investigation or defense, as and when bills are received or expense,
loss, damage or liability is incurred.

3.25 Rule 144. The Company shall use its reasonable best efforts to file with
the Commission in a timely manner all reports and other documents as the
Commission may prescribe under Section 13(a) or 15(d) of the Exchange Act at any
time that the Company is subject to such reporting requirements of the Exchange
Act. At any time that the Company is not subject to such reporting requirements
of the Exchange Act, it will use its reasonable best efforts to make and keep
current public information available, as those terms are understood and defined
in Rule 144. Upon request, the Company shall furnish to each holder of
Registrable Securities (i) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 and of the Securities Act
and the Exchange Act (at any time after it is subject to such reporting
requirements), (ii) a copy of the most recent annual or quarterly report of the
Company and (iii) such other reports and documents so filed as a holder may
reasonably request to avail itself of any rule or regulation of the Commission
allowing a holder of Registrable Securities to sell any such securities without
registration.

3.26 Participation in Underwritten Registrations. No holder of Registrable
Securities may participate in any Underwritten Public Offering hereunder unless
such holder agrees to sell such holder’s Registrable Securities on the basis
provided in any customary underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and completes and
executes the underwriting agreement and other documents reasonably required
under the terms of such underwriting arrangements and consistent with the
provisions of this Agreement.

 

31



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

4.1 Representations. Each of the parties to this Agreement hereby represents and
warrants to each other party to this Agreement that as of the date such party
executes this Agreement:

(a) Existence; Authority; Enforceability. Such party has all requisite legal
capacity (if a natural Person) or the power and authority (if a Person other
than a natural Person) to enter into this Agreement and to carry out its
obligations hereunder. Such party (if a Person other than a natural Person) is
duly organized and validly existing under the laws of its jurisdiction of
organization, and the execution of this Agreement, and the consummation of the
transactions contemplated herein by such party (if a Person other than a natural
Person), have been authorized by all necessary action, and no other act or
proceeding on its part is necessary to authorize the execution of this Agreement
or the consummation of any of the transactions contemplated hereby. This
Agreement has been duly executed by such party and constitutes his/her/its
legal, valid and binding obligations, enforceable against him/her/it in
accordance with its terms.

(b) Absence of Conflicts. The execution and delivery by such party of this
Agreement and the performance of its obligations hereunder does not and will not
(a) conflict with, or result in the breach of any provision of the constitutive
documents of such party which is an entity; (b) at the Effective Time, result in
any violation, breach, conflict, default or event of default (or an event which
with notice, lapse of time, or both, would constitute a default or event of
default), or give rise to any right of acceleration or termination or any
additional payment obligation, under the terms of any contract, agreement or
permit to which such party is a party or by which such party’s assets or
operations are bound or affected; or (c) violate any law applicable to such
party.

(c) Consents. Other than any consents which have already been obtained or will
be obtained prior to the Effective Time, no consent, waiver, approval,
authorization, exemption, registration, license or declaration is required to be
made or obtained by such party in connection with (a) the execution, delivery or
performance of this Agreement or (b) the consummation of any of the transactions
contemplated herein.

4.2 Effectiveness. Notwithstanding anything herein to the contrary, the rights
and obligations of the parties under this Agreement will take effect
automatically with no further action of the parties at the Effective Time, and
this Agreement will be of no force or effect until that time.

4.3 Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement (including the relative rights of the Company
and the Shareholders hereunder) shall be governed and construed in accordance
with the laws of the State of Delaware.

4.4 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and may be
amended, modified or supplemented only by a written instrument duly executed by
the Company, the Bain Shareholders, the TPG Shareholders, the DG Shareholders,
the CPP Shareholder and the LG Shareholders, in

 

32



--------------------------------------------------------------------------------

each case to the extent this Agreement is then in effect with respect to such
Shareholder Group. Subject to Section 2.8 of this Agreement, in the event of an
amendment, modification or supplement of this Agreement in accordance with its
terms, the Shareholders (other than the DG Shareholders) hereby agree to vote
the shares of Common Stock and any other Voting Stock over which such
Shareholder has voting control to approve any necessary amendments to the
Certificate of Incorporation and Bylaws of the Company resulting therefrom. Each
of the Shareholders and the Company hereby agree that any previous agreement
among such parties relating to the specific subject matter hereof is superseded
by this Agreement.

4.5 Termination. (i) Article II of this Agreement shall terminate automatically
(without any action by any party hereto) as to each Shareholder Group (other
than the DG Shareholders) at the date on which such Shareholder Group no longer
has the right to designate an individual for nomination to the Board (except
that the provisions in Sections 2.6, 2.7, 2.8 and 2.10 (in accordance with its
terms) shall survive such termination) (ii) Article II of this Agreement shall
terminate automatically (without any action by any party thereto) as to the DG
Shareholders when (x) the Company has fully performed its obligations as set
forth therein or (y) upon the earlier of (A) the day after the Company’s 2021
Annual Meeting of Shareholders or (B) the date the DG Shareholders, together
with all Affiliates of the DG Shareholders, fail to satisfy the DG Ownership
Threshold (except in each case that the provisions in Section 2.7 and
Section 2.11(e) shall survive such termination), (iii) Article III of this
Agreement shall terminate as to each Shareholder Group at such time as such
Shareholder Group no longer holds Registrable Securities and (iv) the remainder
of this Agreement shall terminate automatically (without any action by any party
hereto) as to each Shareholder Group when such Shareholder Group ceases to hold
any Common Stock; provided that in each case, Section 3.20-3.23 shall survive
termination. Any Shareholder Group may withdraw from this Agreement at any time
such Shareholder Group ceases to beneficially own, collectively, more than five
percent (5%) of the outstanding shares of Common Stock, and the provisions of
this Agreement shall automatically and immediately terminate with respect to
such Shareholder Group, except for Section 2.10(a) and Sections 3.20-3.23, which
shall survive any such termination.

This Agreement will terminate in its entirety simultaneously and without any
action by any party hereto upon the termination of the Merger Agreement without
the occurrence of the Effective Time.

4.6 Certain Actions. Unless otherwise expressly provided herein, whenever any
action is required under this Agreement by:

(a) the Bain Shareholders, it shall be by the affirmative vote of the holders
representing more than fifty percent (50%) of the total number of shares of
Common Stock on a Diluted Basis then held by the Bain Shareholders as a group,
or as otherwise agreed in writing by the Bain Shareholders as a group;

(b) the TPG Shareholders, it shall be by the affirmative vote of the holders
representing more than fifty percent (50%) of the total number of shares of
Common Stock on a Diluted Basis then held by the TPG Shareholders as a group, or
as otherwise agreed in writing by the TPG Shareholders as a group;

 

33



--------------------------------------------------------------------------------

(c) the LG Shareholders, it shall be by the affirmative vote of the holders
representing more than fifty percent (50%) of the total number of shares of
Common Stock on a Diluted Basis then held by the LG Shareholders as a group, or
as otherwise agreed in writing by the LG Shareholders as a group; or

(d) the DG Shareholders, it shall be by the affirmative vote of the holders
representing more than fifty percent (50%) of the total number of shares of
Common Stock on a Diluted Basis then held by the DG Shareholders as a group, or
as otherwise agreed by the DG Shareholders as a group.

The Shareholders hereby agree, notwithstanding anything to the contrary in any
other agreement or at law or in equity, that when any Shareholder takes any
action under this Agreement or pursuant to applicable law to give or withhold
its consent in its capacity as a Shareholder, such Shareholder shall have no
duty (fiduciary or other) to consider the interests of the Company or the other
Shareholders, may act exclusively in its own interest and shall have only the
duty to act in good faith; provided, however, that the foregoing shall in no way
affect the obligations of the parties hereto to comply with the provisions of
this Agreement.

4.7 DG Shareholder Representative. Each DG Party hereby irrevocably constitutes
and appoints DG as his, her or its true and lawful agent and attorney-in-fact
with full power and authority to act, including full power of substitution, in
his, her or its name and on his, her or its behalf with respect to all matters
arising from or in any way relating to this Agreement or the transactions
contemplated hereby, including, to do all things and to perform all acts
required or deemed advisable, in DG’s sole discretion, in connection with the
transactions contemplated by this Agreement as fully as such DG Party could if
then personally present and acting alone. Without limitation, (a) any
communication delivered to DG shall be deemed to have been validly delivered to
each DG Party, (b) any waiver of any provision of this Agreement or consent, or
compromise of any claim arising from or relating to this Agreement, by DG shall
be binding upon each and every DG Party, and (c) DG is hereby authorized to
execute for and on behalf of each DG Party any amendment to this Agreement. The
Company and the other Shareholders shall be entitled to rely (without
investigation) on any action taken by DG as being taken by DG for himself and on
behalf of each DG Party, and fully authorized by each DG Party. This appointment
of agency and this power of attorney is coupled with an interest and shall be
irrevocable and shall not be terminated by any DG Party or by operation of law,
whether by the death or incapacity of any DG Party or the occurrence of any
other event, and any action taken by DG shall be as valid as if such death,
incapacity or other event had not occurred, regardless of whether or not any DG
Party or DG shall have received any notice thereof. Notwithstanding the
foregoing, this appointment of agency and this power of attorney shall terminate
automatically in the event that DG is no longer capable of serving hereunder.
For the avoidance of doubt, “DG Party” and “DG Shareholders,” as used in this
Agreement, include any and all Shareholders that hold Capital Stock of the
Company as a result of a Transfer of such Capital Stock from DG or a DG Party to
such Shareholder in a manner described in Section 2.10(b)(i).

4.8 Inspection. For so long as this Agreement shall remain in effect, this
Agreement shall be made available for inspection by any Shareholder at the
principal executive offices of the Company.

 

34



--------------------------------------------------------------------------------

4.9 Recapitalization, Exchanges, Etc., Affecting Shares. The provisions of this
Agreement shall apply, to the full extent set forth herein with respect to the
Shares, to any and all shares of the Company capital stock or any successor or
assign of the Company (whether by merger, consolidation, conversion, share
exchange, sale of assets, or otherwise, including shares issued by a parent
corporation in connection with a triangular merger) which may be issued in
respect of, in exchange for, or in substitution of, any Shares and shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, reclassifications and the like occurring after the date hereof.

4.10 Waiver. No waiver by any party of any term or condition of this Agreement,
in one or more instances, shall be valid unless in writing, and no such waiver
shall be deemed to be construed as a waiver of any subsequent breach or default
of the same or similar nature.

4.11 Successors and Assigns. Any or all of the rights of a Shareholder under
this Agreement may be assigned or otherwise conveyed by any Shareholder only in
connection with a Transfer of Common Stock to a Permitted Transferee. This
Agreement shall be binding upon and inure to the benefit of the Company, the
Shareholders and their respective successors, assigns and Permitted Transferees.
Any Permitted Transferee that becomes a party to this Agreement shall be
considered a member of the same Shareholder Group as the Shareholder that
transferred such Capital Stock to such Permitted Transferee.

4.12 Remedies. In the event of a breach by any party to this Agreement of its
obligations under this Agreement, any party injured by such breach, in addition
to being entitled to exercise all rights granted by law, including recovery of
damages and costs (including reasonable attorneys’ fees), will be entitled to
specific performance of its rights under this Agreement. The parties agree that
the provisions of this Agreement shall be specifically enforceable, it being
agreed by the parties that the remedy at law, including monetary damages, for
breach of any such provision will be inadequate compensation for any loss and
that any defense in any action for specific performance that a remedy at law
would be adequate is waived.

4.13 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.

4.14 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.
Unless the context otherwise expressly requires, all references herein to
Articles, Sections and Exhibits are to Articles and Sections of, and Exhibits
to, this Agreement. The words “herein,” “hereunder” and “hereof” and words of
similar import refer to this Agreement as a whole and not to any particular
Section or provision. The words “include,” “includes,” and “including” shall be
deemed to be followed by the phrase “without limitation.”

 

35



--------------------------------------------------------------------------------

4.15 Further Assurances. Each party hereto shall cooperate and shall take such
further action and shall execute and deliver such further documents as may be
reasonably requested by any other party in order to carry out the provisions and
purposes of this Agreement.

4.16 Gender. Whenever the pronouns “he” or “his” are used herein they shall also
be deemed to mean “she” or “hers” or “it” or “its” whenever applicable. Words in
the singular shall be read and construed as though in the plural and words in
the plural shall be construed as though in the singular in all cases where they
would so apply.

4.17 Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. The execution and delivery of the
signature page, including the electronic delivery of the actual signature, by
any party will constitute the execution and delivery of this Agreement by such
party.

4.18 Notices. All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by facsimile transmission or mailed by
prepaid first class mail, return receipt requested, or sent by overnight courier
prepaid to the parties at the following addresses or facsimile numbers:

(a) If to Bain Shareholder, to:

Bain Capital Partners, LLC

111 Huntington Avenue

Boston, Massachusetts 02199

Facsimile: (617) 516-2010

Attention: John Connaughton

with a copy (which shall not constitute notice) to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

Facsimile: (617) 951-7050

Attention: Newcomb Stillwell

       Thomas Holden

(b) If to a TPG Shareholder, to:

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention: General Counsel

Telephone: (817) 871-4000

 

36



--------------------------------------------------------------------------------

Fax: 817.871.4001

Email: legaldept@tpg.com

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Telephone: (212) 225-2000

Fax: (212) 225-3999

Attention: Paul J. Shim, Esq.

(c) If to a DG Shareholder, to:

GF Management Company, LLC

4825 Creekstone Drive, Suite 130

Durham, North Carolina 27703

Facsimile: (919) 474-3082

Attention: Dennis B. Gillings, CBE

with a copy (which shall not constitute notice) to:

White & Case LLP

1155 Avenue of the Americas

New York, New York 10036

Facsimile: (212) 354-8113

Attention: John Reiss, Esq.

(d) If to a LG Shareholder, to:

11111 Santa Monica Blvd.

Suite 2000

Los Angeles, CA 90035

Facsimile: (310) 954 0404

Attention: John Danhakl & Andrew Goldberg

(e) If to a CPP Shareholder, to:

c/o Canada Pension Plan Investment Board

One Queen Street East

Suite 2700, P.O. Box 101

Toronto, Ontario M5C 2W5

Canada

Attention: David Lubek

Facsimile: 416-868-8684

with a copy (which shall not constitute notice) to:

 

37



--------------------------------------------------------------------------------

Torys LLP

1114 Avenue of the Americas

23rd Floor

New York, New York 10036

Attention: Stefan P. Stauder

Fax: 212-682-0200

E-mail: spstauder@torys.com

(f) If to the Company, to:

Quintiles Transnational Holdings Inc.

4820 Emperor Blvd.

Durham, North Carolina 27703

Facsimile: (919) 941-7345

Attention: General Counsel

with copies (which shall not constitute notice) to:

Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.

2300 Wells Fargo Capitol Center

Post Office Box 2611

Raleigh, North Carolina 27602-2611

Facsimile: (919) 821-6800

Attention: Gerald F. Roach

and

the Bain Shareholders

and

the TPG Shareholders

and

the DG Shareholders

and

the CPP Shareholder

and

the LG Shareholders.

All such notices, requests and other communications will (w) if delivered
personally to the address

 

38



--------------------------------------------------------------------------------

as provided in this Section 4.18 be deemed given upon delivery, (x) if delivered
by facsimile transmission to the facsimile number as provided in this
Section 4.18 be deemed given upon facsimile confirmation, and (y) if delivered
by mail in the manner described above to the address as provided in this
Section 4.18 be deemed given upon receipt and (z) if delivered by overnight
courier to the address as provided in this Section 4.18, be deemed given upon
receipt. Any party from time to time may change its address, facsimile number or
other information for the purpose of notices to that party by giving notice
specifying such change to the other parties hereto.

4.19 Consent to Jurisdiction and Service of Process. EACH OF THE PARTIES HERETO
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
WITHIN THE STATE OF NEW YORK AND IRREVOCABLY AGREES THAT ALL ACTIONS OR
PROCEEDINGS RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH
OF THE PARTIES HERETO ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS RESPECTIVE
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY FINAL AND NONAPPEALABLE JUDGMENT RENDERED THEREBY IN
CONNECTION WITH THIS AGREEMENT. EACH OF THE PARTIES HERETO FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF VIA OVERNIGHT
COURIER, TO SUCH PARTY AT THE ADDRESS SPECIFIED IN THIS AGREEMENT, SUCH SERVICE
TO BECOME EFFECTIVE FOURTEEN CALENDAR DAYS AFTER SUCH MAILING. NOTHING HEREIN
SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OF EITHER PARTY HERETO TO SERVE
ANY SUCH LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW OR TO OBTAIN JURISDICTION OVER OR TO BRING ACTIONS,
SUITS OR PROCEEDINGS AGAINST THE OTHER PARTY HERETO IN SUCH OTHER JURISDICTIONS,
AND IN SUCH MANNER, AS MAY BE PERMITTED BY ANY APPLICABLE LAW.

4.20 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT. EACH OF THE PARTIES HERETO ALSO WAIVES ANY BOND
OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE
REQUIRED OF SUCH PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH OF THE PARTIES HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

39



--------------------------------------------------------------------------------

4.21 Prior Agreements. The parties hereto hereby agree that upon its
effectiveness pursuant to Section 4.2, this Agreement will supersede in all
respects the Original Governance Agreements effective immediately following the
consummation of the Merger.

[Signature Pages to Follow.]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Amended
and Restated Shareholders Agreement as of the date first above written.

 

Company: QUINTILES TRANSNATIONAL HOLDINGS INC. By:  

 

  Name:   Title:

 

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

DG Shareholders:

 

Dennis B. Gillings, CBE

 

Susan Gillings Gross

 

GFEF LIMITED PARTNERSHIP

 

By:  

 

  Name:   Dennis B. Gillings, CBE   Its:   General Partner

 

DENNIS AND MIREILLE GILLINGS FOUNDATION

 

By:  

 

  Name:   Dennis B. Gillings, CBE   Its:   President

 

GF INVESTMENT ASSOCIATES LP

 

By:   GF Association LLC Its:   General Partner By:  

 

  Name:   Susan Gillings Gross   Its:   Sole Manager

 

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

Bain Shareholders:

 

BAIN CAPITAL INTEGRAL INVESTORS
2008, L.P.

 

By:   Bain Capital Investors, LLC, its general partner By:  

 

  Name:   Title:

 

BCIP TCV, LLC

 

By:   Bain Capital Investors, LLC,   its Administrative Member By:  

 

  Name:   Title:

 

BCIP ASSOCIATES – G

 

By:   Bain Capital Investors, LLC,   its Managing Partner By:  

 

  Name:   Title:

 

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

TPG Shareholders:

 

TPG QUINTILES HOLDCO II, L.P.

 

By:   TPG Advisors V, Inc.,   its general partner By:  

 

  Name:   Clive Bode   Title:   Vice President

 

TPG QUINTILES HOLDCO III, L.P.

 

By:   TPG Advisors V, Inc.,   its general partner By:  

 

  Name:   Clive Bode   Title:   Vice President

 

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

TPG Shareholders: TPG PARTNERS V, L.P. By:   TPG GenPar V, L.P.,   its general
partner By:   TPG Gen Par V Advisors, LLC,   its general partner

By:

 

 

  Name:   Clive Bode   Title:   Vice President TPG PARTNERS VI, L.P. By:   TPG
GenPar VI, L.P.,   its general partner By:   TPG GenPar VI Advisors, LLC,   its
general partner By:  

 

  Name:   Clive Bode   Title:   Vice President

 

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

TPG Shareholders: TPG FOF V-A, L.P. By:   TPG GenPar V, L.P.,   its general
partner By:   TPG GenPar V Advisors, LLC,   its general partner

By:

 

 

  Name:   Clive Bode   Title:   Vice President TPG FOF V-B, L.P. By:   TPG
GenPar V, L.P.,   its general partner By:   TPG GenPar V Advisors, LLC,   its
general partner By:  

 

  Name:   Clive Bode   Title:   Vice President

 

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

TPG Shareholders: TPG BIOTECHNOLOGY PARTNERS III, L.P. By:   TPG Biotechnology
GenPar III, L.P.,   its general partner By:   TPG Biotechnology GenPar III
Advisors, LLC,   its general partner

By:

 

 

  Name:   Clive Bode   Title:   Vice President TPG FOF VI SPV, L.P. By:   TPG
Advisors VI, Inc.,   its general partner By:  

 

  Name:   Clive Bode   Title:   Vice President TPG ICEBERG CO-INVEST LLC By:  

 

  Name:   Clive Bode   Title:   Vice President

 

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

LG Shareholders: GREEN EQUITY INVESTORS V, L.P. By:   GEI CAPITAL V, LLC, Its:  
General Partner By:  

 

  Name:   Title: GREEN EQUITY INVESTORS SIDE V, L.P. By:   GEI CAPITAL V, LLC
Its:   General Partner By:  

 

  Name:   Title: LGP ICEBERG COINVEST, LLC By:  

 

  Name:   Title:

 

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

CPP Shareholders: CPP INVESTMENT BOARD PRIVATE HOLDINGS INC. By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

Solely for purposes of agreeing with and acknowledging Section 4.21 of this
Agreement and acknowledging that they are not “Shareholders” under this
Agreement or the Original Governance Agreements. 3i US GROWTH HEALTHCARE FUND
2008 L.P. By:   3i CORPORATION Its:   Manager By:  

 

  Name:   Title: 3i U.S. GROWTH PARTNERS L.P. By:   3i CORPORATION Its:  
Manager By:  

 

  Name:   Title:

 

A duly authorized representative of 3i Corporation in its capacity as manager of
3i Growth Capital (USA) M L.P.

 

A duly authorized representative of 3i Corporation in its capacity as manager of
3i Growth Capital (USA) D L.P.

 

A duly authorized representative of 3i Corporation in its capacity as manager of
3i Growth Capital (USA) E L.P.

 

A duly authorized representative of 3i Corporation in its capacity as manager of
3i Growth Capital (USA) P L.P.

 

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

Annex I

Shareholder (by group of Shareholders)

 

DG Parties: Dennis B. Gillings, CBE Susan Gillings Gross GFEF Limited
Partnership Dennis and Mireille Gillings Foundation GF Investment Associates LP
Bain Shareholders: Bain Capital Integral Investors 2008, L.P. BCIP TCV, LLC BCIP
Associates-G TPG Shareholders: TPG Quintiles Holdco II, L.P. TPG Quintiles
Holdco III, L.P. TPG Partners V, L.P. TPG FOF V-A, L.P. TPG FOF V-B, L.P. TPG
Partners VI, L.P. TPG FOF VI SPV, L.P. TPG Biotechnology Partners III, L.P. TPG
Iceberg Co-Invest LLC LG Shareholders: LGP Iceberg Coinvest, LLC Green Equity
Investors V, L.P. Green Equity Investors Side V, L.P. CPP Shareholder: CPP
Investment Board Private Holdings Inc.